UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	October 1, 2015 — March 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Master Intermediate Income Trust Semiannual report 3 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Terms and definitions 14 Other information for shareholders 15 Summary of dividend reinvestment plans 16 Financial statements 18 Shareholder meeting results 86 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: After enduring significant volatility in early 2016, markets around the world have shown fresh signs of strength as investor sentiment has improved. Many factors had fueled turbulence in the financial markets, including oil price volatility, uncertainty about U.S. monetary policy, and concerns about the ripple effects of China’s economic slowdown. In the United States, investors were encouraged by the Federal Reserve’s decision in March to hold off on raising interest rates and the dialing back of its 2016 rate-hike forecast to two hikes instead of four. Recent U.S. economic data also have been positive, with improvements in employment, manufacturing, and consumer confidence. Meanwhile, policymakers in Europe, China, Japan, and many emerging markets have continued their efforts to lift economic growth rates. Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended March 31, 2016, as well as an outlook for the coming months. In today’s market environment, it may be helpful to consult your financial advisor to ensure that your investment portfolio is aligned with your goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 12–13 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. * Returns for the six-month period are not annualized, but cumulative. 4 Master Intermediate Income Trust Interview with your fund’s portfolio manager Bill, what was the bond market environment like during the six months ended March31, 2016? The areas of the market where we tend to invest were challenging overall. After a positive start to the period — when prices rebounded from a volatile third quarter of 2015 — investors became increasingly risk averse. The Paris terrorist attacks in November fueled geopolitical anxieties. In December, Third Avenue Focused Credit Fund, a high-yield fund with relatively low credit quality and high risk, closed to shareholder redemptions and ceased operations. This development, coupled with oil prices falling to levels not seen since 2004, placed heavy pressure on the high-yield market and outflows from the asset class accelerated. On December16, the Federal Reserve announced that it would raise its target for short-term interest rates by 0.25%. The increase was the Fed’s first hike in nearly a decade, and ended the zero-interest-rate policy that had been in place for the past seven years. Although the rate hike was widely anticipated, the timing and magnitude of it generated speculation until the Fed’s official announcement. Immediately following its initial move, the Fed indicated that it may raise rates up to four times in 2016. Market participants reacted to This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/16. See pages 4 and 12–13 for additional fund performance information. Index descriptions can be found on pages 14–15. Master Intermediate Income Trust 5 the central bank’s signals with concern, and the uncertainty also contributed to volatility. Oil prices continued to fall as the new year began. This factor, along with increasing worries about a collapse in commodity prices generally, as well as China’s surprise decision to devalue its currency, weighed on credit markets until almost mid-February. Credit spreads, or the yield advantage bonds with credit risk offer over comparable-maturity U.S. Treasuries, rose significantly, as risk aversion permeated the markets. Market turbulence reached a peak on February11, after which incremental improvements across a broad range of global issues helped credit-sensitive bonds stage a broad-based rally. Oil prices rose well above their late January and early February lows, China’s central bank assuaged concerns about a large currency devaluation, and improving U.S. economic data helped allay fears that global economic developments would stall the U.S. expansion. The Fed backed away from its earlier statements, saying that it would take a gradual approach toward raising rates, based on a variety of U.S. and global economic factors. As risk appetite resurfaced, investors reemerged, seeking to capitalize on an expanded set of attractive investment opportunities. Credit qualities are shown as a percentage of net assets as of 3/31/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6 Master Intermediate Income Trust The fund lagged its benchmark by a significant margin during the period. What factors hampered its relative performance? It’s important to point out that a substantial portion of the fund’s benchmark is composed of U.S. Treasuries and government-agency securities. These parts of the market generally benefited from investor risk-aversion, as market participants sought the perceived safe haven of government debt. One of the out-of-benchmark sectors that had served the fund well over the long term, securitized mortgage-backed bonds, did not work as well during the six-month reporting period. Looking at individual strategies, our mortgage-credit holdings were the primary detractors. Our positions in mezzanine commercial mortgage-backed securities [CMBS] and non-agency residential mortgage-backed securities [RMBS] were negatively affected by the risk-off sentiment that spread through the marketplace in January and early February. A challenging supply-and-demand backdrop also weighed on CMBS and RMBS, as increased regulations led many broker/dealers to reduce risk on their balance sheets. Both asset classes rebounded in March, but not enough to completely offset earlier weakness. This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 3/31/16. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Master Intermediate Income Trust 7 Interest-rate and yield-curve positioning also notably hampered performance due to the fund’s modestly negative duration in January, when risk-off sentiment fueled demand for U.S. Treasuries, driving their prices higher and yields lower. Internationally, our interest-rate and yield-curve strategies generated positive results, primarily in the period’s first half, and partially offset the negative impact of our U.S. positioning. Our holdings in Greece were of particular note, as they continued to benefit from the country’s August agreement for a new bailout program and the reelection of Prime Minister Alexis Tsipras in September. Our active currency strategy was another detractor. We held short positions in the Canadian dollar, the euro, and the Norwegian krone, believing these currencies would weaken relative to the U.S. dollar. Unfortunately, all three currencies appreciated versus the dollar and worked against our strategy. We subsequently reduced the fund’s long-dollar exposure, reflecting our view that the relative strength of the U.S. dollar would not be as great going forward. Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], produced negative results amid the broad risk-off sentiment during the early months of 2016. Additionally, investors were concerned that the lower interest rates we saw in January and February could spur an increased level of mortgage refinancing This chart shows how the fund’s sector weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Data in the chart reflect a new calculation methodology put into effect within the past six months. 8 Master Intermediate Income Trust that would accelerate prepayment speeds on existing securities. On the positive side, a strategy that benefited from the increasing yield differential between mortgage rates and U.S. Treasury yields aided performance, but not quite enough to compensate for the weakness of our IO CMO positions. Turning to the positive side, which investments aided the fund’s performance? Emerging-market [EM] debt contributed modestly to returns, particularly the fund’s holdings in Argentina, Venezuela, and Russia. Argentina has been a significant position in the fund for some time and was the strongest performer among our EM debt holdings during the period. The country’s new president, elected in December, has emphasized market-friendly reforms. In particular, investors have become more optimistic about negotiations between Argentina and its holdout creditors. Bonds in Venezuela and Russia, meanwhile, rebounded strongly as oil prices rose. How did corporate credit affect performance? Corporate credit, predominantly high-yield bonds, had a neutral impact on the fund’s results. The asset class began and ended the period strong, but struggled in the intervening months due to marketplace liquidity concerns, falling oil prices, and risk-off sentiment. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to hedge the risk associated with the fund’s curve positioning. We employed interest-rate swaps to gain exposure to rates in various countries. We also utilized options to hedge the fund’s interest-rate risk, to isolate the prepayment risk associated with our CMO holdings, and to help manage overall ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Master Intermediate Income Trust 9 downside risk. In addition, we used total return swaps as a hedging tool, and to help manage the portfolio’s sector exposure, as well as its inflation risk. We employed credit default swaps to hedge the fund’s credit and market risks, and to gain exposure to specific sectors and securities. We also used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months? We think U.S. gross domestic product may continue to grow at a rate near 2% over the balance of 2016. Furthermore, we expect that the Fed will continue to raise the federal funds rate if economic data indicate that it is appropriate to continue normalizing monetary policy. We believe it’s most likely that the U.S. central bank will hike rates two times this year. However, the actual pace of tightening will depend on factors such as the health of the labor market, the level of inflation, commodity prices, the relative strength of the U.S. dollar, actions by other central banks, and financial-market volatility. With oil and commodity prices exhibiting greater stability of late, we believe inflation indicators may begin moving higher during the next several months. If this occurs, we think yields on U.S. Treasuries may also begin to rise. How do you plan to position the fund in light of this outlook? With interest rates still near historic lows at period-end, we expect to continue de-emphasizing interest-rate risk because we believe fixed-income investors are not getting compensated adequately for assuming this risk. Valuations in several mortgage-credit sectors, as well as certain portions of the corporate credit market, appear attractive from a relative-value perspective. Moreover, we believe fundamental support for these sectors in the form of corporate earnings, revenues, and cash flows, remains generally supportive. As a result, we plan to rely on our fundamental research expertise to opportunistically add credit risk to the portfolio. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Michael V. Salm; and Paul D. Scanlon, CFA. 10Master Intermediate Income Trust HOW CLOSED-END FUNDS DIFFER FROM OPEN-END FUNDS Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. Master Intermediate Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2016, the end of the first half of its current fiscal year. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 3/31/16 NAV Market price Annual average Life of fund (since 4/29/88) 6.02% 6.00% 10 years 49.33 66.72 Annual average 4.09 5.24 5 years 6.77 2.70 Annual average 1.32 0.53 3 years –0.23 2.27 Annual average –0.08 0.75 1 year –5.79 –3.91 6 months –2.90 1.02 Performance assumes reinvestment of distributions and does not account for taxes. Performance includes the deduction of management fees and administrative expenses. Comparative index returns For periods ended 3/31/16 Citigroup Barclays Non-U.S. World Lipper Closed-end Government/Credit Government JPMorgan Global General Bond Funds Bond Index Bond Index High Yield Index† category average* Annual average Life of fund (since 4/29/88) 6.64% 5.58% — 6.98% 10 years 61.85 47.56 98.01% 95.00 Annual average 4.93 3.97 7.07 6.56 5 years 21.92 1.20 27.34 37.28 Annual average 4.04 0.24 4.95 6.29 3 years 7.44 –0.48 4.86 10.00 Annual average 2.42 –0.16 1.59 3.16 1 year 1.75 7.74 –3.47 –2.65 6 months 2.70 7.59 1.15 –0.98 Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/16, there were 35, 28, 25, 21, 17, and 4 funds, respectively, in this Lipper category. † The JPMorgan Global High Yield Index was introduced on 12/31/93, which post-dates the fund’s inception. 12Master Intermediate Income Trust Fund price and distribution information For the six-month period ended 3/31/16 Distributions Number 6 Income $0.156000 Capital gains — Total Share value NAV Market price 9/30/15 $5.03 $4.51 3/31/16 4.73 4.40 Current dividend rate* 6.60% 7.09% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. Master Intermediate Income Trust13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Government/Credit Bond Index is an unmanaged index of U.S. Treasuries, agency securities, and investment-grade corporate bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Global High Yield Index is an unmanaged index that is designed to mirror the investable universe of the U.S. dollar global 14 Master Intermediate Income Trust high-yield corporate debt market, including domestic (U.S.) and international (non-U.S.) issues. International issues comprise both developed and emerging markets. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2015, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2015, up to 10% of the fund’s common shares outstanding as of October 7, 2015. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2016, Putnam employees had approximately $477,000,000 and the Trustees had approximately $127,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Master Intermediate Income Trust 15 Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent distribution following notice of withdrawal. 16 Master Intermediate Income Trust There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. Master Intermediate Income Trust 17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings— as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Master Intermediate Income Trust The fund’s portfolio 3/31/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (54.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.7%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, April 1, 2046 $9,000,000 $9,514,688 U.S. Government Agency Mortgage Obligations (50.5%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, April 1, 2046 3,000,000 3,363,281 4 1/2s, TBA, April 1, 2046 3,000,000 3,264,844 4s, TBA, April 1, 2046 1,000,000 1,068,672 3 1/2s, TBA, May 1, 2046 27,000,000 28,258,227 3 1/2s, TBA, April 1, 2046 40,000,000 41,943,752 3s, TBA, May 1, 2046 17,000,000 17,403,750 3s, TBA, April 1, 2046 33,000,000 33,853,360 Total U.S. government and agency mortgage obligations (cost $138,411,368) MORTGAGE-BACKED SECURITIES (49.4%)* Principal amount Value Agency collateralized mortgage obligations (15.9%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.038s, 2037 $65,236 $107,604 IFB Ser. 2979, Class AS, 22.674s, 2034 9,023 9,855 IFB Ser. 3072, Class SM, 22.197s, 2035 104,673 162,367 IFB Ser. 3249, Class PS, 20.836s, 2036 66,287 101,305 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,911,184 292,984 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,035,304 157,056 Ser. 4546, Class TI, 4s, 2045 4,110,097 534,313 Ser. 4462, IO, 4s, 2045 1,681,822 286,431 Ser. 4425, IO, 4s, 2045 6,135,968 736,807 Ser. 4462, Class KI, IO, 4s, 2045 5,387,839 887,916 Ser. 4452, Class QI, IO, 4s, 2044 F 3,698,487 564,758 Ser. 4193, Class PI, IO, 4s, 2043 2,491,086 371,503 Ser. 4062, Class DI, IO, 4s, 2039 5,100,968 504,890 Ser. 4501, Class BI, IO, 3 1/2s, 2043 4,655,892 540,828 Ser. 4122, Class AI, IO, 3 1/2s, 2042 3,174,042 391,058 Ser. 4122, Class CI, IO, 3 1/2s, 2042 2,898,490 357,109 Ser. 4105, Class HI, IO, 3 1/2s, 2041 1,497,575 196,862 Ser. 4166, Class PI, IO, 3 1/2s, 2041 2,675,801 351,832 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,864,219 198,363 Ser. 4165, Class TI, IO, 3s, 2042 6,455,643 683,007 Ser. 4183, Class MI, IO, 3s, 2042 2,740,557 283,922 Ser. 4210, Class PI, IO, 3s, 2041 1,891,116 150,477 FRB Ser. 57, Class 1AX, IO, 0.378s, 2043 1,876,771 20,057 Ser. 3326, Class WF, zero%, 2035 1,218 1,016 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.302s, 2036 101,465 200,108 IFB Ser. 07-53, Class SP, 22.612s, 2037 91,371 142,552 IFB Ser. 08-24, Class SP, 21.696s, 2038 86,754 125,080 Master Intermediate Income Trust 19 MORTGAGE-BACKED SECURITIES (49.4%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 05-75, Class GS, 18.951s, 2035 $73,902 $103,567 IFB Ser. 05-83, Class QP, 16.268s, 2034 115,548 152,807 IFB Ser. 13-18, Class SB, IO, 5.717s, 2041 1,568,660 218,514 Ser. 374, Class 6, IO, 5 1/2s, 2036 165,611 33,137 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.433s, 2025 1,396,000 1,388,227 Ser. 12-132, Class PI, IO, 5s, 2042 2,368,908 377,396 Ser. 378, Class 19, IO, 5s, 2035 510,990 97,088 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.983s, 2025 465,000 471,510 Ser. 15-16, Class MI, IO, 4 1/2s, 2045 2,758,398 513,752 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 745,903 152,689 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 5,333,440 684,595 Ser. 409, Class 81, IO, 4 1/2s, 2040 2,541,873 398,421 Ser. 409, Class 82, IO, 4 1/2s, 2040 2,733,738 428,142 Ser. 366, Class 22, IO, 4 1/2s, 2035 149,885 7,776 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.433s, 2025 64,000 61,982 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.433s, 2025 130,000 126,482 Ser. 15-88, Class QI, IO, 4s, 2044 3,402,513 359,205 Ser. 13-41, Class IP, IO, 4s, 2043 1,950,630 313,466 Ser. 13-44, Class PI, IO, 4s, 2043 1,900,083 269,352 Ser. 13-60, Class IP, IO, 4s, 2042 1,459,506 221,908 Ser. 12-96, Class PI, IO, 4s, 2041 1,379,890 178,340 Ser. 409, Class C16, IO, 4s, 2040 1,844,304 276,024 Ser. 12-145, Class TI, IO, 3s, 2042 2,866,526 237,922 Ser. 13-35, Class IP, IO, 3s, 2042 F 2,548,020 239,956 Ser. 13-53, Class JI, IO, 3s, 2041 2,170,006 219,822 Ser. 13-23, Class PI, IO, 3s, 2041 2,327,251 176,336 FRB Ser. 03-W10, Class 1, IO, 0.719s, 2043 353,830 5,570 Ser. 99-51, Class N, PO, zero%, 2029 13,123 11,811 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.718s, 2043 1,043,446 170,499 IFB Ser. 14-41, Class SK, IO, 5.659s, 2044 2,639,737 494,951 Ser. 14-122, Class IC, IO, 5s, 2044 1,476,461 282,905 Ser. 14-76, IO, 5s, 2044 2,086,221 359,787 Ser. 15-187, Class KI, IO, 5s, 2043 4,896,522 585,085 Ser. 13-22, Class IE, IO, 5s, 2043 3,239,010 562,399 Ser. 13-22, Class OI, IO, 5s, 2043 2,824,792 491,008 Ser. 13-3, Class IT, IO, 5s, 2043 1,487,096 258,554 Ser. 13-6, Class IC, IO, 5s, 2043 1,293,504 232,572 Ser. 12-146, IO, 5s, 2042 1,310,795 231,133 Ser. 13-6, Class CI, IO, 5s, 2042 955,337 155,835 Ser. 13-130, Class IB, IO, 5s, 2040 986,536 70,432 Ser. 13-16, Class IB, IO, 5s, 2040 941,909 37,625 Ser. 11-41, Class BI, IO, 5s, 2040 606,491 46,059 20 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (49.4%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 10-35, Class UI, IO, 5s, 2040 $457,134 $80,792 Ser. 10-20, Class UI, IO, 5s, 2040 1,421,526 239,115 Ser. 10-9, Class UI, IO, 5s, 2040 6,368,631 1,101,378 Ser. 09-121, Class UI, IO, 5s, 2039 3,291,350 583,194 Ser. 15-79, Class GI, IO, 5s, 2039 1,196,274 206,102 Ser. 14-147, Class IJ, IO, 4 1/2s, 2044 2,917,574 388,067 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 2,761,615 447,384 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 684,730 102,258 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 435,148 25,801 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 175,410 18,986 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,701,024 438,565 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,545,255 415,042 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 2,807,702 446,661 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,725,543 274,646 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,175,416 250,505 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 596,426 50,487 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 1,894,868 128,491 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 534,853 19,511 Ser. 15-186, Class AI, IO, 4s, 2045 6,928,803 1,020,405 Ser. 15-53, Class MI, IO, 4s, 2045 2,879,119 634,471 Ser. 15-40, IO, 4s, 2045 3,233,602 675,228 Ser. 14-4, Class IC, IO, 4s, 2044 1,444,375 225,430 Ser. 13-165, Class IL, IO, 4s, 2043 1,175,202 183,943 Ser. 12-56, Class IB, IO, 4s, 2042 1,124,643 173,552 Ser. 12-38, Class MI, IO, 4s, 2042 3,426,811 593,051 Ser. 12-47, Class CI, IO, 4s, 2042 2,773,536 422,081 Ser. 15-64, Class PI, IO, 3 1/2s, 2045 4,641,884 430,999 Ser. 13-76, IO, 3 1/2s, 2043 5,045,196 495,035 Ser. 13-28, IO, 3 1/2s, 2043 1,598,003 183,770 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 2,431,750 224,548 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,451,023 313,560 Ser. 13-14, IO, 3 1/2s, 2042 7,216,628 742,519 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,567,576 232,982 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 3,036,483 558,616 Ser. 12-113, Class ID, IO, 3 1/2s, 2042 1,595,671 318,150 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 5,355,386 572,223 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 2,936,083 323,556 Ser. 15-124, Class DI, IO, 3 1/2s, 2038 2,611,743 357,430 Ser. 13-H08, IO, 2.926s, 2063 5,844,271 471,048 Ser. 16-H02, Class HI, IO, 2.097s, 2066 6,348,291 667,840 Ser. 16-H03, Class AI, IO, 2.051s, 2066 4,753,058 539,406 Ser. 16-H03, Class DI, IO, 2.042s, 2065 5,176,094 565,680 Ser. 15-H20, Class CI, IO, 2.021s, 2065 5,562,862 671,621 Ser. 15-H15, Class BI, IO, 1.971s, 2065 3,434,390 416,715 Ser. 15-H24, Class AI, IO, 1.969s, 2065 5,037,338 613,044 Ser. 15-H25, Class EI, IO, 1.834s, 2065 4,827,395 528,117 Ser. 15-H20, Class AI, IO, 1.829s, 2065 5,328,868 592,037 Master Intermediate Income Trust 21 MORTGAGE-BACKED SECURITIES (49.4%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association FRB Ser. 15-H08, Class CI, IO, 1.783s, 2065 $2,929,642 $298,405 Ser. 15-H23, Class BI, IO, 1.714s, 2065 5,194,494 539,188 Ser. 13-H08, Class CI, IO, 1.659s, 2063 5,461,584 435,288 Ser. 15-H26, Class CI, IO, 0.76s, 2065 16,654,213 467,983 Ser. 06-36, Class OD, PO, zero%, 2036 3,647 3,211 Commercial mortgage-backed securities (22.7%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 1,055,000 1,031,902 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.339s, 2051 69,435,726 325,938 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.381s, 2045 548,293 548,057 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 01-1, Class K, 6 1/8s, 2036 17,704 17,819 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.885s, 2050 404,000 411,829 FRB Ser. 07-T26, Class AJ, 5.566s, 2045 1,335,000 1,201,500 Ser. 05-PWR7, Class D, 5.304s, 2041 441,000 377,884 Ser. 05-PWR7, Class B, 5.214s, 2041 669,879 661,505 Ser. 05-PWR9, Class C, 5.055s, 2042 401,000 399,998 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.477s, 2039 850,000 805,375 FRB Ser. 06-PW14, Class XW, IO, 0.643s, 2038 15,964,485 188,381 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.119s, 2044 F 507,000 484,696 FRB Ser. 07-CD5, Class XS, IO, 0.155s, 2044 F 24,384,383 46,390 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.574s, 2047 409,000 419,943 FRB Ser. 11-C2, Class F, 5 1/4s, 2047 1,025,000 901,590 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 301,000 268,243 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.105s, 2046 600,000 540,001 FRB Ser. 13-GC11, Class D, 4.457s, 2046 207,000 179,717 FRB Ser. 13-GC11, Class E, 4.457s, 2046 F 396,000 290,028 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.762s, 2046 3,279,000 3,217,483 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.813s, 2049 962,000 940,335 Ser. 06-C8, Class AJ, 5.377s, 2046 1,452,000 1,396,824 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.644s, 2044 145,000 143,028 FRB Ser. 13-CR11, Class D, 5.17s, 2046 121,000 111,078 FRB Ser. 13-CR9, Class D, 4.254s, 2045 F 428,000 397,216 Ser. 12-LC4, Class E, 4 1/4s, 2044 F 392,000 303,330 Ser. 13-LC13, Class E, 3.719s, 2046 F 574,000 419,349 Ser. 14-CR18, Class E, 3.6s, 2047 592,000 365,408 22 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (49.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.717s, 2039 $18,867,408 $160,373 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 645,947 322,974 FFCA Secured Franchise Loan Trust 144A FRB Ser. 00-1, IO, 0.951s, 2020 1,842,420 27,636 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.519s, 2048 2,843,000 2,835,893 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.475s, 2044 1,146,549 1,117,885 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 223,292 222,667 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 0.831s, 2041 4,585,859 73,456 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41s, 2046 407,000 358,038 FRB Ser. 13-GC10, Class E, 4.41s, 2046 393,000 283,707 FRB Ser. 05-GG4, Class XC, IO, 0.439s, 2039 5,273,886 15,822 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class E, 5.316s, 2046 662,000 521,193 Ser. 11-GC3, Class E, 5s, 2044 F 577,000 535,391 FRB Ser. 14-GC18, Class D, 4.948s, 2047 F 1,440,000 1,081,049 FRB Ser. 14-GC26, Class D, 4.511s, 2047 811,000 599,361 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class E, 4.311s, 2047 407,000 300,081 FRB Ser. 14-C25, Class D, 3.949s, 2047 1,050,000 775,530 Ser. 14-C25, Class E, 3.332s, 2047 F 788,000 456,535 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.075s, 2051 1,011,500 986,718 FRB Ser. 06-LDP6, Class B, 5.63s, 2043 793,000 785,070 Ser. 06-LDP8, Class B, 5.52s, 2045 328,000 327,180 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 847,000 841,664 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.175s, 2051 488,000 489,610 FRB Ser. 07-CB20, Class C, 6.175s, 2051 534,000 486,378 FRB Ser. 11-C3, Class F, 5.606s, 2046 410,000 414,920 Ser. 13-C13, Class E, 3.986s, 2046 763,000 590,409 Ser. 13-C10, Class E, 3 1/2s, 2047 943,000 684,618 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 541,000 396,174 FRB Ser. 07-CB20, Class X1, IO, 0.312s, 2051 45,162,326 181,327 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 267,225 273,131 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.802s, 2039 1,837,000 1,791,075 Ser. 06-C3, Class AJ, 5.72s, 2039 277,000 277,249 Ser. 06-C6, Class E, 5.541s, 2039 750,000 523,125 FRB Ser. 06-C6, Class C, 5.482s, 2039 1,200,000 1,128,000 Ser. 06-C1, Class AJ, 5.276s, 2041 311,209 310,322 Master Intermediate Income Trust23 MORTGAGE-BACKED SECURITIES (49.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust 144A FRB Ser. 06-C6, Class XCL, IO, 0.674s, 2039 $17,049,528 $37,519 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.313s, 2048 443,000 383,735 Merrill Lynch Mortgage Investors Trust FRB Ser. 96-C2, Class JS, IO, zero%, 2028 5,864 1 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.267s, 2051 184,000 193,163 Ser. 06-C2, Class AJ, 5.802s, 2043 857,000 835,575 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 8.731s, 2037 49,414 3,019 FRB Ser. 07-C5, Class X, IO, 5.099s, 2049 1,021,685 105,336 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 1,223,000 1,186,188 Ser. 06-4, Class AJ, 5.239s, 2049 393,000 386,240 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 388,000 377,563 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698s, 2047 605,000 460,387 FRB Ser. 13-C11, Class F, 4.414s, 2046 F 496,000 414,749 FRB Ser. 13-C10, Class E, 4.081s, 2046 666,000 514,885 Ser. 14-C17, Class E, 3 1/2s, 2047 F 723,000 433,252 Ser. 15-C24, Class D, 3.257s, 2048 484,000 323,182 Ser. 14-C19, Class D, 3 1/4s, 2047 550,000 382,565 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,100,000 1,093,719 Ser. 07-HQ11, Class C, 5.558s, 2044 1,102,000 1,049,655 FRB Ser. 06-HQ8, Class C, 5.494s, 2044 F 550,000 495,018 FRB Ser. 06-HQ8, Class D, 5.494s, 2044 823,000 689,880 Ser. 06-HQ10, Class B, 5.448s, 2041 700,000 675,504 Ser. 06-HQ10, Class AJ, 5.389s, 2041 290,000 285,534 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.268s, 2043 369,000 363,502 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039 969,342 883,438 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 708,462 709,170 STRIPS CDO 144A FRB Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 193,000 38,600 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 602,064 150,516 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 13-C6, Class D, 4.348s, 2046 613,000 528,835 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.048s, 2045 1,920,000 1,901,760 FRB Ser. 06-C25, Class AJ, 5.896s, 2043 58,000 57,994 FRB Ser. 07-C34, IO, 0.301s, 2046 13,726,911 94,716 24 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (49.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 $462,000 $389,143 FRB Ser. 13-LC12, Class D, 4.298s, 2046 F 288,000 228,960 Ser. 14-LC18, Class D, 3.957s, 2047 756,000 530,413 WF-RBS Commercial Mortgage Trust 144A Ser. 12-C6, Class E, 5s, 2045 534,000 426,452 FRB Ser. 13-C16, Class D, 4.981s, 2046 835,000 756,677 FRB Ser. 14-C19, Class E, 4.971s, 2047 1,219,000 847,350 FRB Ser. 12-C7, Class E, 4.837s, 2045 372,000 348,343 Ser. 12-C7, Class F, 4 1/2s, 2045 2,524,000 2,101,735 Ser. 14-C19, Class D, 4.234s, 2047 681,000 544,077 Ser. 13-C12, Class E, 3 1/2s, 2048 510,000 383,112 Residential mortgage-backed securities (non-agency) (10.8%) APS Resecuritization Trust 144A FRB Ser. 15-1, Class 2M, 0.578s, 2054 400,000 248,000 BCAP, LLC Trust 144A FRB Ser. 12-RR2, Class 5A12, 2.793s, 2036 575,000 523,940 FRB Ser. 11-RR3, Class 3A6, 2.443s, 2036 1,203,042 529,338 FRB Ser. 15-RR5, Class 2A3, 1.392s, 2046 620,000 395,143 FRB Ser. 10-RR7, Class 1610, 1.022s, 2047 478,322 239,161 FRB Ser. 15-RR3, Class 5A3, 0.636s, 2046 500,000 340,700 FRB Ser. 12-RR5, Class 4A8, 0.606s, 2035 363,673 329,847 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.358s, 2034 408,143 398,774 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.308s, 2034 43,061 23,781 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.733s, 2025 (Bermuda) 484,000 469,939 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.068s, 2046 374,628 302,025 FRB Ser. 05-38, Class A1, 1.851s, 2035 627,428 523,930 FRB Ser. 06-OA10, Class 1A1, 1.311s, 2046 350,715 249,951 FRB Ser. 06-OA7, Class 1A2, 1.291s, 2046 938,570 675,770 FRB Ser. 05-38, Class A3, 0.783s, 2035 1,484,364 1,172,081 FRB Ser. 05-59, Class 1A1, 0.758s, 2035 790,220 610,765 FRB Ser. 06-OC2, Class 2A3, 0.723s, 2036 F 463,976 403,659 FRB Ser. 06-OA10, Class 4A1, 0.623s, 2046 5,148,085 3,474,957 CSMC Trust 144A FRB Ser. 10-18R, Class 6A4, 3.066s, 2036 2,000,000 1,747,565 FRB Ser. 09-13R, Class 3A2, 2.443s, 2036 987,725 508,678 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.933s, 2025 994,847 1,042,898 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA2, Class B, 10.933s, 2028 486,000 454,668 Structured Agency Credit Risk Debt Notes FRB Ser. 16-DNA1, Class B, 10.433s, 2028 900,000 874,620 Master Intermediate Income Trust 25 MORTGAGE-BACKED SECURITIES (49.4%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA3, Class B, 9.783s, 2028 $874,000 $811,863 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA2, Class B, 7.983s, 2027 921,000 822,517 Structured Agency Credit Risk Debt Notes FRB Ser. 16-HQA1, Class M3, 6.791s, 2028 290,000 300,634 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.133s, 2028 2,179,000 2,193,801 FRB Ser. 16-C02, Class 1B, 12.685s, 2028 840,000 865,116 FRB Ser. 16-C01, Class 1B, 12.183s, 2028 800,000 823,505 FRB Ser. 16-C02, Class 1M2, 6.435s, 2028 685,000 708,427 FRB Ser. 15-C03, Class 2M2, 5.433s, 2025 640,000 636,415 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 0.613s, 2036 800,450 393,965 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.963s, 2035 289,387 253,371 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 231,951 231,835 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.601s, 2047 500,000 225,450 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR19, Class A1C3, 0.933s, 2045 958,265 775,141 FRB Ser. 05-AR13, Class A1C3, 0.923s, 2045 2,325,249 1,878,988 FRB Ser. 05-AR8, Class 2AC2, 0.893s, 2045 877,900 736,131 FRB Ser. 05-AR19, Class A1C4, 0.833s, 2045 499,382 404,500 Total mortgage-backed securities (cost $135,764,514) CORPORATE BONDS AND NOTES (32.4%)* Principal amount Value Basic materials (3.1%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $180,000 $177,300 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 256,000 286,080 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 86,000 79,980 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 203,000 215,180 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 93,000 106,253 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 298,000 295,020 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 333,000 335,498 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 153,000 162,945 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 490,000 463,001 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 200,000 205,750 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 211,000 204,670 26 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Basic materials cont. Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) $305,000 $269,163 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 85,000 79,263 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 238,000 159,460 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 280,000 303,800 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 298,000 316,253 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 294,000 210,210 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 178,000 176,220 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2022 112,000 108,640 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 197,000 175,330 Joseph T Ryerson & Son, Inc. company guaranty sr. sub. notes 9s, 2017 213,000 183,180 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 229,000 237,874 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 262,000 261,018 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 80,000 67,800 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 140,000 135,975 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 337,000 340,134 Pactiv LLC sr. unsec. unsub. bonds 8 3/8s, 2027 20,000 18,500 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 105,000 96,600 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 400,000 399,800 PQ Corp. 144A company guaranty sub. notes 8 3/4s, 2018 79,000 73,865 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 124,000 140,120 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 110,000 116,188 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2024 60,000 62,250 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2022 54,000 56,160 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 45,000 47,194 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 119,000 132,388 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 125,000 128,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 50,000 50,625 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 20,000 20,050 Master Intermediate Income Trust 27 CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Basic materials cont. Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 $30,000 $30,300 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 131,000 77,618 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 135,000 131,794 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 130,625 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 115,000 119,600 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 55,000 50,463 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 249,000 259,583 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 116,000 120,640 Capital goods (1.9%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 485,000 494,652 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 218,000 238,710 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 120,000 115,350 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 190,000 188,575 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 136,000 139,570 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 255,000 243,525 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 105,000 108,150 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 67,000 67,503 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 70,000 73,369 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 235,000 255,563 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 105,000 103,688 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 364,000 310,765 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 234,000 232,830 Manitowoc Foodservice, Inc. 144A sr. unsec. notes 9 1/2s, 2024 235,000 256,150 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 215,000 184,363 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 235,000 235,294 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 95,000 95,713 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 402,000 409,035 Terex Corp. company guaranty sr. unsec. notes 6s, 2021 282,000 272,835 28 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Capital goods cont. TI Group Automotive Systems, LLC 144A sr. unsec. notes 8 3/4s, 2023 $160,000 $153,600 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 45,000 47,138 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 340,000 337,348 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 235,000 233,825 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 153,000 Communication services (4.3%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 200,000 200,000 Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 480,000 469,800 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 265,000 280,238 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 145,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 362,000 367,430 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 198,000 203,940 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 249,000 260,205 CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s, 2026 163,000 168,705 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 152,000 147,820 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 40,000 40,520 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 210,000 195,300 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 165,000 153,863 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 306,000 330,098 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 R 85,000 90,738 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 109,000 97,146 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 120,000 123,000 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 174,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 132,000 121,110 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 238,000 243,900 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 80,000 73,951 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 50,000 44,000 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 151,000 151,755 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 197,000 201,925 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 63,000 65,441 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 117,000 74,295 Master Intermediate Income Trust 29 CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Communication services cont. Intelsat Jackson Holdings SA company guaranty sr. unsec. unsub. bonds 6 5/8s, 2022 (Bermuda) $80,000 $42,800 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 13,000 3,868 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 57,000 17,029 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 60,000 61,950 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 65,000 68,088 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 205,000 208,180 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 75,000 75,938 Numericable-SFR SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 100,000 114,786 Numericable-SFR SA 144A company guaranty sr. notes 6s, 2022 (France) $600,000 585,000 Numericable-SFR SA 144A company guaranty sr. notes 6 1/4s, 2024 (France) 200,000 194,500 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 40,000 41,400 Sprint Communications, Inc. sr. unsec. notes 7s, 2020 105,000 83,213 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 286,000 299,585 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 753,000 575,887 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 290,000 221,488 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 282,000 296,100 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 140,000 143,325 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 206,000 216,300 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6s, 2023 156,000 159,315 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 75,000 76,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 190,000 196,175 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 295,000 368,614 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 84,000 102,212 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 90,720 110,502 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 190,350 230,284 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $363,000 373,890 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 211,500 316,233 30 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Communication services cont. West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 $286,000 $263,120 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 391,000 391,000 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 200,000 181,000 Wind Acquisition Finance SA 144A company guaranty sr. notes 4s, 2020 (Luxembourg) EUR 125,000 140,693 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 $109,000 88,903 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 371,000 271,758 Consumer cyclicals (5.3%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 110,000 113,025 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 105,000 107,363 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 164,000 170,355 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 249,000 224,100 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 219,000 237,137 Black Knight Financial Services/Black Knight Lending Solutions, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 161,000 166,635 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 185,000 150,775 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 98,000 41,895 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 150,000 159,750 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 235,000 224,425 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 120,000 106,050 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 243,000 260,618 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 85,000 89,463 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 100,000 103,625 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 72,000 73,710 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 33,000 34,403 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 25,000 25,211 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 136,000 124,440 Master Intermediate Income Trust 31 CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 $362,000 $360,190 Cumulus Media Holdings, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 43,000 16,340 Dana Holding Corp. sr. unsec. notes 6s, 2023 18,000 17,730 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 65,000 68,900 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 45,000 47,081 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7s, 2023 230,000 238,050 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (Italy) 200,000 198,900 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 134,000 79,060 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 175,000 182,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 65,000 66,788 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 266,000 280,630 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 260,000 201,193 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $362,000 356,570 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 288,000 213,120 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 150,000 154,500 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 173,000 177,758 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 31,000 30,070 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 120,000 96,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 332,000 305,440 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 197,000 221,133 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 85,000 92,438 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 55,000 57,888 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 80,000 83,424 Lear Corp. company guaranty sr. unsec. notes 5 1/4s, 2025 25,000 25,906 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 55,000 57,200 Lennar Corp. company guaranty sr. unsec. notes 4 1/2s, 2019 85,000 87,763 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 249,000 249,623 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2021 105,000 106,313 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 73,000 73,913 32Master Intermediate Income Trust CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Consumer cyclicals cont. Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 $80,000 $83,600 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 275,000 247,500 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 175,000 189,350 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 28,000 28,700 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 147,000 157,658 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 147,000 109,883 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 ‡‡ 425,000 327,514 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 95,000 81,700 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 258,000 267,675 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 234,000 242,775 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 135,000 140,738 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 94,000 97,995 Owens Corning company guaranty sr. unsec. notes 4.2s, 2024 129,000 128,491 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 222,000 220,890 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 192,000 195,840 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 140,000 138,950 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 240,000 246,900 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 65,000 67,113 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 134,000 136,010 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 8,000 8,280 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 36,000 37,080 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 240,000 248,700 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 155,000 159,069 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 54,000 45,630 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 530,000 429,300 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 50,000 30,000 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 150,000 153,000 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 98,000 103,390 Master Intermediate Income Trust 33 CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Consumer cyclicals cont. Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 $19,000 $19,594 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 218,000 219,090 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 117,000 122,558 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 330,000 339,075 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5 3/4s, 2025 105,000 111,563 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2022 10,000 10,800 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 10,000 10,530 Standard Industries, Inc./NJ 144A sr. unsec. notes 6s, 2025 45,000 47,588 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 3/8s, 2024 220,000 223,300 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 20,000 20,475 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 183,000 176,138 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 326,000 319,480 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 70,000 67,025 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 156,000 162,630 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 233,000 239,990 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6 3/4s, 2021 (United Kingdom) EUR 250,000 285,636 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 $185,000 180,741 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 89,000 90,780 Consumer staples (2.0%) 1011/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 340,000 353,600 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 125,000 127,500 Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 455,000 483,438 Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 207,000 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 170,000 164,900 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 70,000 66,281 BlueLine Rental Finance Corp. 144A notes 7s, 2019 234,000 215,573 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 105,000 90,038 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 402,000 377,880 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 50,000 51,188 34 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 $255,000 $258,188 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 90,000 101,250 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 247,000 249,470 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 123,000 125,460 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 145,000 148,806 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 342,000 218,880 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 175,250 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 350,000 348,600 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 67,000 68,675 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 34,000 33,830 Landry’s, Inc. 144A company guaranty sr. unsec. sub. notes 9 3/8s, 2020 150,000 157,500 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 86,000 86,323 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 140,000 142,100 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 240,000 246,600 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 240,000 254,400 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 48,000 35,520 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 195,000 209,869 Energy (5.5%) Antero Resources Corp. company guaranty sr. unsec. notes 5 5/8s, 2023 78,000 71,760 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 90,000 81,675 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 192,000 177,600 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 150,000 108,000 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 65,000 46,150 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 173,000 116,343 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 18,000 12,780 California Resources Corp. company guaranty sr. unsec. sub. notes 6s, 2024 95,000 21,375 California Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2020 25,000 5,750 Master Intermediate Income Trust 35 CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Energy cont. California Resources Corp. 144A company guaranty notes 8s, 2022 $316,000 $121,660 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 (In default) † 140,000 26,250 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 270,000 114,075 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 187,000 91,630 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 193,000 189,140 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 88,000 86,460 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 96,000 43,200 Ecopetrol SA sr. unsec. unsub. notes 5 3/8s, 2026 (Colombia) 1,390,000 1,257,950 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 25,000 19,250 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 647,000 735,063 Halcon Resources Corp. company guaranty sr. unsec. notes 9 3/4s, 2020 170,000 30,175 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 357,000 62,475 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 60,000 42,000 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2020 150,000 155,625 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 45,000 43,313 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 121,000 22,688 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 189,000 160,650 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 149,000 6,705 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 (In default) † 157,000 18,055 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 (In default) † 45,000 4,950 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 (In default) † 194,000 26,675 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) F 80,000 4 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 225,000 61,875 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 329,000 319,953 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 105,000 95,550 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 86,000 63,210 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 285,000 210,900 36 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Energy cont. Pertamina Persero PT 144A sr. unsec. unsub. notes 4 7/8s, 2022 (Indonesia) $925,000 $939,600 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 200,000 195,087 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 (Brazil) 390,000 371,963 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5 3/8s, 2021 (Brazil) 625,000 516,644 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/4s, 2017 (Venezuela) 1,475,000 748,563 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 2,724,000 2,114,505 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8 1/2s, 2017 (Venezuela) 2,467,998 1,308,039 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 8s, 2019 (Mexico) 1,535,000 1,709,913 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 185,000 172,328 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2023 105,000 68,250 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 60,000 39,900 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 100,000 97,500 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 100,000 95,500 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s, 2023 100,000 95,000 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 75,000 78,656 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) † 415,000 1,038 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 (In default) † 205,000 49,713 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 155,000 155,388 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 20,000 900 SM Energy Co. sr. unsec. sub. notes 5s, 2024 91,000 62,989 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 115,000 81,075 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 46,000 24,350 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $55,000 39,050 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 45,000 4,950 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 30,000 5,625 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 120,000 60,000 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 145,000 134,643 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 203,000 177,118 Master Intermediate Income Trust 37 CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Financials (4.6%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $336,000 $315,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 625,738 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 95,000 92,863 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 75,000 77,329 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 137,000 140,113 CIT Group, Inc. sr. unsec. notes 3 7/8s, 2019 65,000 64,838 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 110,000 110,550 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 135,000 140,063 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 130,000 131,543 CIT Group, Inc. 144A sr. unsec. notes 6 5/8s, 2018 205,000 215,506 CIT Group, Inc. 144A sr. unsec. notes 5 1/2s, 2019 165,000 170,693 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 195,000 199,388 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 100,000 102,000 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 344,000 325,080 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 102,400 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 119,000 125,694 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 160,000 159,600 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2025 R 95,000 92,388 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 ‡‡ 68,000 62,560 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 205,000 201,925 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 215,000 204,035 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 15,000 16,350 iStar, Inc. sr. unsec. notes 5s, 2019 R 55,000 52,800 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 R 215,000 224,675 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2021 R 75,000 77,719 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2020 80,000 76,600 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 213,000 189,038 Ocwen Financial Corp. sr. unsec. notes 6 5/8s, 2019 89,000 69,865 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 102,000 102,102 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 118,000 117,558 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 133,000 130,008 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 50,000 44,125 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 245,000 232,138 38 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Financials cont. Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) $100,000 $96,139 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 7 3/4s, 2018 (Russia) 2,750,000 2,936,905 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6 1/8s, 2022 (Russia) 325,000 335,563 Sberbank of Russia Via SB Capital SA 144A sr. unsec. unsub. notes 4.95s, 2017 (Russia) 500,000 508,125 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6s, 2020 590,000 566,400 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 160,000 152,800 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 185,000 180,375 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 70,000 56,000 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 318,000 316,013 Ukreximbank Via Biz Finance PLC 144A sr. unsec. bonds 9 5/8s, 2022 (Ukraine) 200,000 176,192 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 199,000 199,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 979,000 1,032,440 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 200,000 194,500 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 135,000 87,750 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 91,000 90,545 Health care (2.5%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 195,000 201,825 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 85,000 85,850 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 192,000 169,440 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 130,000 131,300 Centene Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2024 175,000 184,188 Centene Escrow Corp. 144A sr. unsec. notes 5 5/8s, 2021 55,000 57,338 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 183,000 165,158 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 274,000 234,955 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 240,000 179,100 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 208,000 206,960 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 5,000 4,738 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 165,000 155,925 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 200,000 187,500 Master Intermediate Income Trust 39 CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Health care cont. Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) $200,000 $188,750 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 158,000 157,408 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 150,000 153,750 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 758,000 831,905 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 55,000 62,013 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 50,000 50,547 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 160,000 164,288 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 5,000 5,013 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 143,000 125,840 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 70,000 72,800 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 120,000 123,300 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 130,000 132,403 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 278,000 290,510 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 498,000 526,635 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 96,000 95,760 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 35,000 35,175 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 98,000 98,245 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 355,000 378,963 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 231,000 246,015 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.134s, 2020 170,000 168,725 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7s, 2020 30,000 25,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 23,000 19,090 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 160,000 123,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 179,000 140,291 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 35,000 27,563 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 85,000 66,831 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 124,000 101,060 40 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Technology (1.3%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 $80,000 $82,100 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 54,000 16,605 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 466,000 314,550 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 121,000 122,134 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 200,000 202,000 First Data Corp. 144A notes 5 3/4s, 2024 190,000 189,981 First Data Corp. 144A sr. notes 5 3/8s, 2023 165,000 169,125 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 6s, 2022 110,000 116,600 Infor US, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 438,000 398,580 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 57,000 58,710 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 R 185,000 194,250 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 75,000 79,031 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 185,000 160,025 Micron Technology, Inc. 144A sr. unsec. unsub. notes 5 1/4s, 2023 301,000 246,068 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 135,000 137,499 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 125,000 56,250 Techem Energy Metering Service GmbH & Co. KG 144A company guaranty sr. unsec. sub. notes 7 7/8s, 2020 (Germany) EUR 200,000 242,628 Trionista TopCo GmbH 144A company guaranty sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 265,000 317,537 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 $217,000 235,445 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 205,000 192,188 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 385,000 375,375 Utilities and power (1.7%) AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 665,000 643,388 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s, 2023 70,000 67,725 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 135,000 151,200 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 340,000 326,400 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 45,000 47,194 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 35,000 36,838 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 350,000 335,732 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 20,000 18,500 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 428,000 425,860 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 10,000 9,075 Master Intermediate Income Trust 41 CORPORATE BONDS AND NOTES (32.4%)* cont. Principal amount Value Utilities and power cont. El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 $247,000 $281,791 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 138,850 150,999 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 150,000 144,375 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 100,000 46,500 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 80,000 36,800 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s, 2020 434,000 217,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 45,000 32,850 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s, 2020 190,000 122,550 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 595,000 592,769 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 76,000 70,680 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 85,000 79,881 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 170,000 165,153 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 120,000 106,971 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 58,000 51,176 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 199,000 183,080 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 90,000 26,100 Total corporate bonds and notes (cost $90,922,339) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.1%)* Principal amount Value Argentina (Republic of) sr. unsec. notes 8s, 2020 (Argentina) $1,793,200 $1,936,656 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) † 1,750,000 2,065,000 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 420,000 424,725 Brazil (Federal Republic of) sr. unsec. unsub. notes 10s, 2017 (Brazil) (units) BRL 1,500 416,801 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $725,000 784,813 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 848,092 890,497 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9 3/8s, 2018 (Argentina) 1,850,000 1,905,500 Chile (Republic of) sr. unsec. unsub. notes 5 1/2s, 2020 (Chile) CLP 170,000,000 262,194 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) $265,000 289,513 42 Master Intermediate Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.1%)* cont. Principal amount Value Croatia (Republic of) 144A sr. unsec. unsub. notes 6 1/4s, 2017 (Croatia) $225,000 $233,438 Croatia (Republic of) 144A sr. unsec. unsub. notes 6s, 2024 (Croatia) 200,000 218,000 Dominican (Republic of) 144A sr. unsec. unsub. bonds 5 1/2s, 2025 (Dominican Republic) 725,000 718,656 Gabon (Republic of) 144A sr. unsec. bonds 6.95s, 2025 (Gabon) 900,000 746,339 Ghana (Republic of) 144A sr. unsec. unsub. notes 8 1/2s, 2017 (Ghana) 203,000 198,686 Ghana (Republic of) 144A sr. unsec. unsub. notes 7 7/8s, 2023 (Ghana) 691,585 548,081 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 985,000 1,040,602 Hellenic (Republic of) sr. unsec. unsub. bonds 4 3/4s, 2019 (Greece) EUR 983,000 979,228 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) †† EUR 7,366,492 5,888,754 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) †† EUR 3,898,000 3,180,499 Indonesia (Republic of) 144A sr. unsec. notes 4 3/4s, 2026 (Indonesia) $200,000 208,000 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3 3/8s, 2023 (Indonesia) 560,000 548,128 Kenya (Republic of) 144A sr. unsec. unsub. notes 6 7/8s, 2024 (Kenya) 200,000 189,750 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 200,000 204,888 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2027 (Ukraine) 168,000 148,268 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2026 (Ukraine) 168,000 148,240 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2025 (Ukraine) 168,000 148,924 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2024 (Ukraine) 168,000 150,184 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2023 (Ukraine) 168,000 151,973 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2022 (Ukraine) 168,000 153,720 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2021 (Ukraine) 168,000 155,524 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2020 (Ukraine) 215,000 201,659 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2019 (Ukraine) 5,399 5,080 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,285,000 715,745 Total foreign government and agency bonds and notes (cost $28,595,448) Master Intermediate Income Trust 43 SENIOR LOANS (1.5%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 $234,426 $222,663 Asurion, LLC bank term loan FRN 8 1/2s, 2021 139,000 129,574 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 136,799 99,350 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 221,120 147,045 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 851,175 780,687 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 3/4s, 2017 69,650 63,817 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 255,450 207,553 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 37,001 36,075 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 62,941 62,830 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 90,904 85,563 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 208,685 155,383 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.189s, 2019 323,000 220,582 Jeld-Wen, Inc. bank term loan FRN 5 1/4s, 2021 159,194 158,448 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 104,475 103,985 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 164,588 149,500 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 283,364 258,963 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 78,800 72,299 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 117,900 113,405 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 150,000 149,461 ROC Finance, LLC bank term loan FRN 5s, 2019 255,748 245,518 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 60,000 55,875 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 118,788 110,770 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 496,516 139,438 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 5,096 1,431 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 104,487 98,031 Total senior loans (cost $4,684,269) PURCHASED SWAP OPTIONS OUTSTANDING (0.5%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.73875/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.73875 $41,518,600 $450,060 (2.15625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/2.15625 41,518,600 415 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 36,706,100 37 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 3,987,800 78,911 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 3,987,800 32,138 44Master Intermediate Income Trust PURCHASED SWAP OPTIONS OUTSTANDING (0.5%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date cont. date/strike amount Value Goldman Sachs International 1.149/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.149 $45,571,500 $266,138 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 36,706,100 37 JPMorgan Chase Bank N.A. (1.805)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.805 81,569,400 163,139 1.445/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.445 81,569,400 94,621 2.19/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.19 3,113,900 39,079 (1.365)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.365 81,999,000 21,320 2.15/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.15 3,113,900 17,064 0.975/3 month USD-LIBOR-BBA/Apr-21 Apr-16/0.975 81,999,000 11,480 Total purchased swap options outstanding (cost $2,960,006) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.2%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$101.16 $15,000,000 $37,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.91 15,000,000 29,700 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.30 10,000,000 28,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.22 10,000,000 26,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.11 10,000,000 24,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.84 10,000,000 18,700 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.91 10,000,000 73,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.81 10,000,000 67,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.69 10,000,000 59,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.59 10,000,000 54,100 Total purchased options outstanding (cost $975,000) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $100,000 $102,880 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 69,000 41,141 Total convertible bonds and notes (cost $155,175) PREFERRED STOCKS (0.0%)* Shares Value M/I Homes, Inc. Ser. A, $2.438 pfd. 3,624 $90,600 Total preferred stocks (cost $76,023) Master Intermediate Income Trust 45 COMMON STOCKS (0.0%)* Shares Value Lone Pine Resources Canada, Ltd. (Canada) † F 9,978 $100 Lone Pine Resources, Inc. Class A (Canada) † F 9,978 100 Tribune Media Co. Class 1C F 40,066 10,017 Total common stocks (cost $65,186) SHORT-TERM INVESTMENTS (8.0%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.44% L Shares 8,537,287 $8,537,287 U.S. Treasury Bills 0.30%, May 19, 2016 Δ § $2,131,000 2,130,627 U.S. Treasury Bills 0.31%, May 12, 2016 Δ § 2,583,000 2,582,716 U.S. Treasury Bills 0.26%, May 5, 2016 Δ § 729,000 728,937 U.S. Treasury Bills 0.04%, April 28, 2016 Δ 150,000 149,981 U.S. Treasury Bills 0.11%, April 21, 2016 # Δ § 2,736,000 2,735,841 U.S. Treasury Bills 0.07%, April 14, 2016 # Δ § 907,000 906,966 U.S. Treasury Bills 0.07%, April 7, 2016 # Δ § 2,742,000 2,741,945 Total short-term investments (cost $20,513,150) TOTAL INVESTMENTS Total investments (cost $423,122,478) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments 46 Master Intermediate Income Trust Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2015 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $255,991,500. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $147,790,165 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 86.4% Brazil 0.7% Greece 2.8 Mexico 0.6 Argentina 1.9 Luxembourg 0.5 Russia 1.5 Indonesia 0.5 Venezuela 1.2 Other 3.1 Canada 0.8 Total 100.0% Master Intermediate Income Trust 47 FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $156,244,599) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/20/16 $566,833 $583,546 $(16,713) British Pound Buy 6/15/16 1,293,775 1,263,159 30,616 Canadian Dollar Sell 4/20/16 1,467,924 1,396,014 (71,910) Chilean Peso Sell 4/20/16 293,970 271,551 (22,419) Czech Koruna Sell 6/15/16 121,630 70,686 (50,944) Euro Sell 6/15/16 2,638,537 2,574,142 (64,395) Hong Kong Dollar Sell 5/18/16 1,310,005 1,301,807 (8,198) Japanese Yen Sell 5/18/16 1,320,466 1,305,173 (15,293) Mexican Peso Buy 4/20/16 2,651,641 2,606,448 45,193 Mexican Peso Sell 4/20/16 2,651,641 2,495,625 (156,016) New Zealand Dollar Buy 4/20/16 2,253,326 2,207,925 45,401 Norwegian Krone Sell 6/15/16 1,203,892 1,150,534 (53,358) South Korean Won Buy 5/18/16 49,225 78,691 (29,466) Swedish Krona Buy 6/15/16 609,749 592,246 17,503 Barclays Bank PLC Australian Dollar Buy 4/20/16 1,336,498 1,316,277 20,221 Australian Dollar Sell 4/20/16 1,336,498 1,245,627 (90,871) Canadian Dollar Sell 4/20/16 877,567 819,792 (57,775) Euro Buy 6/15/16 321,249 334,700 (13,451) Mexican Peso Buy 4/20/16 1,794,799 1,773,659 21,140 Mexican Peso Sell 4/20/16 1,794,799 1,748,299 (46,500) New Zealand Dollar Buy 4/20/16 1,946,764 1,880,052 66,712 New Zealand Dollar Sell 4/20/16 1,946,764 1,865,624 (81,140) Norwegian Krone Sell 6/15/16 3,333,993 3,227,185 (106,808) Swedish Krona Buy 6/15/16 2,615,680 2,513,399 102,281 Swiss Franc Sell 6/15/16 98,278 94,869 (3,409) Citibank, N.A. Australian Dollar Buy 4/20/16 1,297,815 1,266,726 31,089 Australian Dollar Sell 4/20/16 1,297,815 1,278,027 (19,788) Brazilian Real Buy 4/4/16 180,830 179,465 1,365 Brazilian Real Sell 4/4/16 180,830 158,163 (22,667) Brazilian Real Sell 7/1/16 176,522 175,081 (1,441) British Pound Buy 6/15/16 2,189,334 2,168,276 21,058 Canadian Dollar Sell 4/20/16 2,037,260 1,939,382 (97,878) Euro Sell 6/15/16 1,315,220 1,284,501 (30,719) Mexican Peso Buy 4/20/16 92,887 216,024 (123,137) New Zealand Dollar Buy 4/20/16 2,134,058 2,071,489 62,569 Singapore Dollar Sell 5/18/16 60,751 37,733 (23,018) South African Rand Buy 4/20/16 1,420,718 1,293,031 127,687 South African Rand Sell 4/20/16 1,420,718 1,310,785 (109,933) South Korean Won Sell 5/18/16 1,241 12,516 11,275 48Master Intermediate Income Trust FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $156,244,599) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Australian Dollar Buy 4/20/16 $2,801,912 $2,614,369 $187,543 Australian Dollar Sell 4/20/16 2,733,968 2,640,536 (93,432) Canadian Dollar Sell 4/20/16 1,853,000 1,731,955 (121,045) Euro Sell 6/15/16 1,299,939 1,240,895 (59,044) Hong Kong Dollar Sell 5/18/16 1,001,152 989,585 (11,567) Japanese Yen Buy 5/18/16 1,283,042 1,272,662 10,380 New Taiwan Dollar Buy 5/18/16 17,951 42,220 (24,269) New Zealand Dollar Buy 4/20/16 2,823,011 2,774,046 48,965 New Zealand Dollar Sell 4/20/16 1,332,949 1,283,314 (49,635) Norwegian Krone Sell 6/15/16 2,338,587 2,283,002 (55,585) Swedish Krona Sell 6/15/16 36,345 34,419 (1,926) Deutsche Bank AG Canadian Dollar Buy 4/20/16 1,401,935 1,366,410 35,525 Canadian Dollar Sell 4/20/16 1,401,935 1,309,849 (92,086) Israeli Shekel Buy 4/20/16 207,833 204,027 3,806 Israeli Shekel Sell 4/20/16 207,833 199,428 (8,405) Japanese Yen Buy 5/18/16 1,285,658 1,293,037 (7,379) Japanese Yen Sell 5/18/16 1,370,993 1,277,024 (93,969) New Zealand Dollar Buy 4/20/16 1,438,681 1,346,466 92,215 New Zealand Dollar Sell 4/20/16 34,600 34,095 (505) Goldman Sachs International Australian Dollar Buy 4/20/16 365,837 322,720 43,117 British Pound Sell 6/15/16 1,294,350 1,305,820 11,470 Canadian Dollar Buy 4/20/16 1,271,652 1,416,192 (144,540) Euro Buy 6/15/16 2,359,481 2,233,405 126,076 Japanese Yen Sell 5/18/16 281,802 173,827 (107,975) New Zealand Dollar Buy 4/20/16 4,117,907 3,873,369 244,538 New Zealand Dollar Sell 4/20/16 2,019,209 1,936,845 (82,364) Singapore Dollar Sell 5/18/16 4,525 4,272 (253) South African Rand Buy 4/20/16 1,420,718 1,299,547 121,171 South African Rand Sell 4/20/16 1,420,718 1,310,242 (110,476) South Korean Won Buy 5/18/16 1,344,884 1,288,136 56,748 South Korean Won Sell 5/18/16 1,352,144 1,280,891 (71,253) Swedish Krona Buy 6/15/16 16,289 84,617 (68,328) HSBC Bank USA, National Association Australian Dollar Buy 4/20/16 5,056 4,515 541 Australian Dollar Sell 4/20/16 5,056 4,978 (78) Canadian Dollar Sell 4/20/16 546,698 520,821 (25,877) Euro Sell 6/15/16 3,374,664 3,211,202 (163,462) Hong Kong Dollar Sell 5/18/16 1,308,303 1,300,249 (8,054) Master Intermediate Income Trust 49 FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $156,244,599) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/20/16 $74,990 $211,495 $(136,505) British Pound Buy 6/15/16 1,409,133 1,375,028 34,105 Canadian Dollar Buy 4/20/16 6,513,180 6,192,377 320,803 Canadian Dollar Sell 4/20/16 6,513,180 6,139,009 (374,171) Euro Sell 6/15/16 1,959,317 1,874,926 (84,391) Hong Kong Dollar Sell 5/18/16 1,337,303 1,333,342 (3,961) Japanese Yen Sell 5/18/16 1,330,693 1,296,000 (34,693) Mexican Peso Buy 4/20/16 1,616,110 1,576,173 39,937 Mexican Peso Sell 4/20/16 1,616,110 1,590,981 (25,129) New Zealand Dollar Buy 4/20/16 1,391,098 1,322,533 68,565 Norwegian Krone Sell 6/15/16 3,503,580 3,389,010 (114,570) Singapore Dollar Sell 5/18/16 60,751 41,254 (19,497) South African Rand Buy 4/20/16 168,607 161,354 7,253 South African Rand Sell 4/20/16 168,607 156,849 (11,758) South Korean Won Sell 5/18/16 37,718 37,894 176 Swedish Krona Buy 6/15/16 115,345 122,633 (7,288) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/16 2,541,247 2,544,001 (2,754) British Pound Sell 6/15/16 1,246,512 1,270,968 24,456 Canadian Dollar Sell 4/20/16 1,434,352 1,332,912 (101,440) Euro Sell 6/15/16 5,014,098 4,780,494 (233,604) Japanese Yen Buy 5/18/16 1,370,988 1,277,220 93,768 New Zealand Dollar Buy 4/20/16 2,876,948 2,800,703 76,245 Norwegian Krone Sell 6/15/16 2,706,888 2,585,697 (121,191) Swedish Krona Buy 6/15/16 3,221,009 3,185,890 35,119 State Street Bank and Trust Co. Australian Dollar Buy 4/20/16 20,835 19,438 1,397 Australian Dollar Sell 4/20/16 20,835 20,517 (318) Brazilian Real Buy 4/4/16 506,779 470,862 35,917 Brazilian Real Sell 4/4/16 506,779 454,131 (52,648) Brazilian Real Sell 7/1/16 222,458 220,601 (1,857) Canadian Dollar Sell 4/20/16 1,253,095 1,148,807 (104,288) Euro Sell 6/15/16 3,234,280 3,106,981 (127,299) New Taiwan Dollar Buy 5/18/16 17,947 44,083 (26,136) South Korean Won Sell 5/18/16 53,890 37,772 (16,118) UBS AG Australian Dollar Sell 4/20/16 26,886 114,637 87,751 British Pound Buy 6/15/16 1,159,313 1,158,596 717 Canadian Dollar Sell 4/20/16 824,899 755,046 (69,853) Euro Buy 6/15/16 1,278,500 1,265,476 13,024 Israeli Shekel Buy 4/20/16 7,616 7,480 136 Israeli Shekel Sell 4/20/16 7,616 7,296 (320) 50 Master Intermediate Income Trust FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $156,244,599) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Japanese Yen Sell 5/18/16 $1,274,214 $1,287,968 $13,754 New Taiwan Dollar Buy 5/18/16 1,756 21,247 (19,491) New Zealand Dollar Buy 4/20/16 1,295,794 1,265,377 30,417 WestPac Banking Corp. Australian Dollar Buy 4/20/16 1,473,303 1,451,020 22,283 Australian Dollar Sell 4/20/16 1,473,303 1,338,484 (134,819) Canadian Dollar Buy 4/20/16 1,160,388 1,233,622 (73,234) New Zealand Dollar Buy 4/20/16 620,445 599,199 21,246 Total FUTURES CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 57 $9,372,938 Jun-16 $(128,301) U.S. Treasury Bond Ultra 30 yr (Long) 23 3,968,219 Jun-16 (70,124) U.S. Treasury Note 5 yr (Long) 3 363,492 Jun-16 346 U.S. Treasury Note 10 yr (Short) 69 8,996,953 Jun-16 61,730 U.S. Treasury Note Ultra 10 yr (Short) 11 1,548,250 Jun-16 (16,507) Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/16 (premiums $4,125,982) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.9475/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 $20,759,300 $4,982 (1.9475)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 20,759,300 577,730 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 36,706,100 37 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 36,706,100 37 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 3,987,800 169,083 Goldman Sachs International 1.399/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.399 45,571,500 46 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 73,412,200 73 JPMorgan Chase Bank N.A. (1.17)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 40,999,500 84,869 (2.27)/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.27 3,113,900 96,064 1.17/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 40,999,500 123,818 (1.625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.625 40,784,700 219,830 Master Intermediate Income Trust51 WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/16 (premiums $4,125,982) (Unaudited) cont. Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value JPMorgan Chase Bank N.A. cont. 1.625/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.625 $40,784,700 $349,525 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,568,000 685,430 Total WRITTEN OPTIONS OUTSTANDING at 3/31/16 (premiums $975,000) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$100.45 $15,000,000 $19,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.63 10,000,000 15,100 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.20 15,000,000 15,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.56 10,000,000 14,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.44 10,000,000 12,600 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.19 10,000,000 9,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.75 15,000,000 9,600 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.95 10,000,000 7,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.91 10,000,000 7,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.50 15,000,000 7,350 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.77 10,000,000 6,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.53 10,000,000 5,100 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.14 10,000,000 32,600 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.05 10,000,000 29,100 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.92 10,000,000 24,900 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.83 10,000,000 22,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.38 10,000,000 11,900 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.28 10,000,000 10,400 52 Master Intermediate Income Trust WRITTEN OPTIONS OUTSTANDING at 3/31/16 (premiums $975,000) (Unaudited) cont. Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/$101.16 $10,000,000 $8,700 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.06 10,000,000 7,600 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $5,037,775 $(123,441) $106,196 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 5,037,775 (128,005) 77,078 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 9,176,100 (60,672) 6,148 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 18,352,200 (128,924) 5,322 (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 5,037,775 (134,045) (122,554) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 5,037,775 (141,058) (131,536) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 22,065,500 146,185 144,308 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 22,065,500 141,058 138,792 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 18,352,200 56,194 (32,483) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 36,704,400 117,454 (60,195) (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 22,065,500 127,038 (131,510) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 22,065,500 125,773 (166,374) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/16 (proceeds receivable $46,754,805) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, April 1, 2046 $27,000,000 4/13/16 $28,312,033 Federal National Mortgage Association, 3s, April 1, 2046 18,000,000 4/13/16 18,465,469 Total Master Intermediate Income Trust 53 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International KRW 1,462,000,000 $— 11/6/19 3 month KRW-CD- 2.17% $33,940 KSDA-BLOOMBERG JPMorgan Chase Bank N.A. MXN 37,435,000 — 1/1/26 1 month MXN-TIIE- 6.16% 19,984 BANXICO MXN 22,629,000 — 1/2/26 1 month MXN-TIIE- 6.14% 9,882 BANXICO Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $20,759,300 $269,597 3/30/26 1.91% 3 month USD- $(248,101) LIBOR-BBA 6,983,000 E (52,164) 6/15/26 1.60% 3 month USD- 3,693 LIBOR-BBA 113,664,714 E 302,678 6/15/18 3 month USD- 0.85% 192,423 LIBOR-BBA 6,174,000 E (5,693) 6/15/21 3 month USD- 1.15% (30,327) LIBOR-BBA 8,051,800 (106) 3/16/26 3 month USD- 1.79701% 119,507 LIBOR-BBA 139,669,200 E 313,961 6/15/18 1.20% 3 month USD- (520,562) LIBOR-BBA 27,211,018 E 191,295 6/15/26 1.85% 3 month USD- (233,605) LIBOR-BBA 20,694,000 E 145,763 6/15/26 1.90% 3 month USD- (275,091) LIBOR-BBA 6,297,000 E 4,816 6/15/21 3 month USD- 1.45% 72,112 LIBOR-BBA 13,517,200 E 3,694 6/15/21 1.45% 3 month USD- (140,765) LIBOR-BBA 5,708,800 (75) 3/17/26 1.787% 3 month USD- (79,151) LIBOR-BBA 8,051,800 (106) 3/16/26 3 month USD- 1.79882% 120,882 LIBOR-BBA 8,051,800 (106) 3/16/26 3 month USD- 1.8005% 122,168 LIBOR-BBA 8,051,800 (106) 3/16/26 3 month USD- 1.80312% 124,166 LIBOR-BBA 8,051,800 (106) 3/16/26 3 month USD- 1.80242% 123,632 LIBOR-BBA 30,582,856 E (42,652) 6/15/21 3 month USD- 1.40% 209,382 LIBOR-BBA 54 Master Intermediate Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $3,859,500 E $18,596 6/15/46 3 month USD- 2.20% $58,492 LIBOR-BBA 172,900 E 1,158 6/15/46 2.25% 3 month USD- (2,671) LIBOR-BBA 373,700 (13) 4/5/46 2.2375% 3 month USD- (8,400) LIBOR-BBA 10,700,000 (141) 3/18/26 1.78722% 3 month USD- (148,164) LIBOR-BBA 10,700,000 (141) 3/18/26 1.79757% 3 month USD- (158,658) LIBOR-BBA 5,433,400 (72) 3/21/26 1.7325% 3 month USD- (46,347) LIBOR-BBA 5,433,400 (72) 3/21/26 1.73% 3 month USD- (45,061) LIBOR-BBA 3,671,000 E (53,901) 6/15/26 1.605% 3 month USD- (26,273) LIBOR-BBA 13,921,000 E 20,895 6/15/21 1.4003% 3 month USD- (94,037) LIBOR-BBA 1,245,600 (16) 3/30/26 1.73% 3 month USD- (9,842) LIBOR-BBA 3,589,000 E 64,534 6/15/26 3 month USD- 1.6005% 35,997 LIBOR-BBA AUD 56,417,000 E (45,025) 6/15/18 3 month AUD-BBR- 1.93% (151,152) BBSW AUD 30,000 E (115) 6/15/26 3 month AUD-BBR- 2.55% (303) BBSW AUD 19,723,000 E 47,487 6/15/21 2.25% 3 month AUD- 119,830 BBR-BBSW AUD 14,877,000 E (20,638) 6/15/21 3 month AUD-BBR- 2.50% 59,852 BBSW AUD 5,486,000 E (623) 6/15/18 2.20% 3 month AUD- (12,478) BBR-BBSW AUD 2,345,000 E 3,109 6/15/26 2.80% 3 month AUD- (22,375) BBR-BBSW AUD 12,894,000 E 13,162 6/15/18 2.2001% 3 month AUD- (14,721) BBR-BBSW AUD 2,229,000 E 9,187 6/15/26 2.8005% 3 month AUD- (15,112) BBR-BBSW CAD 37,376,000 (56,064) 6/17/17 3 month CAD-BA- 0.92% (34,535) CDOR CAD 18,688,000 (53) 8/27/17 3 month CAD-BA- 0.6825% (40,006) CDOR CAD 15,942,000 (45) 10/23/17 3 month CAD-BA- 0.81% (11,949) CDOR CAD 16,505,000 (47) 10/23/17 3 month CAD-BA- 0.805% (13,630) CDOR Master Intermediate Income Trust 55 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) CAD 16,055,000 $132,352 11/2/25 1.965% 3 month CAD- $(491,640) BA-CDOR CAD 16,841,000 (45) 2/2/18 0.68% 3 month CAD- 47,402 BA-CDOR CAD 4,465,000 (42) 2/2/26 3 month CAD-BA- 1.5125% 12,704 CDOR CAD 3,573,000 (34) 2/2/26 3 month CAD-BA- 1.505% 8,184 CDOR CAD 21,042,000 (56) 2/2/18 0.675% 3 month CAD- 60,843 BA-CDOR CAD 92,220,000 E 15,081 6/15/18 3 month CAD-BA- 0.75% (151,075) CDOR CAD 16,059,000 E 7,577 6/15/21 0.90% 3 month CAD- 69,204 BA-CDOR CAD 10,203,000 E (104,730) 6/15/26 1.40% 3 month CAD- (3,324) BA-CDOR CAD 12,147,490 E (1,466) 6/15/18 0.90% 3 month CAD- (7,443) BA-CDOR CAD 13,334,000 (38) 3/11/18 0.89% 3 month CAD- (4,892) BA-CDOR CAD 11,010,000 E 55,060 6/15/21 3 month CAD-BA- 0.9003% 12,936 CDOR CAD 32,194,000 E (6,422) 6/15/18 0.8501% 3 month CAD- 2,303 BA-CDOR CHF 2,524,000 E (13,511) 6/15/26 6 month CHF- 0.15% (6,056) LIBOR-BBA CHF 30,843,000 E (26,333) 6/15/18 0.90% 6 month CHF- (130,421) LIBOR-BBA CHF 5,686,000 E 1,803 6/15/21 6 month CHF- 0.65% 33,055 LIBOR-BBA CHF 3,274,000 E (13) 6/15/18 6 month CHF- 0.7425% 175 LIBOR-BBA CHF 10,030,000 E 20,252 6/15/18 6 month CHF- 0.6503% 1,341 LIBOR-BBA CHF 3,252,000 E (8) 6/15/18 6 month CHF- 0.748% 554 LIBOR-BBA CHF 1,237,000 E (3,020) 6/15/26 6 month CHF- 0.1505% 700 LIBOR-BBA EUR 28,701,000 E (86,810) 6/15/21 0.00% 6 month EUR- 4,211 EURIBOR- REUTERS EUR 11,141,000 E 162,150 6/15/26 6 month EUR- 0.50% 63,267 EURIBOR-REUTERS EUR 10,282,000 E (26,221) 6/15/21 6 month EUR- 0.10% 256 EURIBOR-REUTERS EUR 5,456,000 E (19,337) 6/15/26 0.60% 6 month EUR- (32,965) EURIBOR- REUTERS 56 Master Intermediate Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR $2,231,000 E $(659) 6/15/18 6 month EUR- 0.20% $1,948 EURIBOR-REUTERS EUR 396,000 E (456) 6/15/21 6 month EUR- 0.075% (5) EURIBOR-REUTERS EUR 1,115,000 E 10,072 6/15/26 6 month EUR- 0.55% 6,517 EURIBOR-REUTERS EUR 7,516,000 E (91,013) 6/15/26 0.5005% 6 month EUR- (24,732) EURIBOR- REUTERS GBP 31,302,000 E (62,203) 6/15/18 0.75% 6 month GBP- (5,646) LIBOR-BBA GBP 10,295,000 E (47,757) 6/15/21 0.975% 6 month GBP- (6,815) LIBOR-BBA GBP 15,000 E (256) 6/15/26 1.40% 6 month GBP- (151) LIBOR-BBA GBP 29,000 E (648) 6/15/26 1.35% 6 month GBP- (245) LIBOR-BBA GBP 17,000 E (58) 6/15/18 0.70% 6 month GBP- (3) LIBOR-BBA GBP 13,280,000 E (6,596) 6/15/18 6 month GBP- 0.90% 26,287 LIBOR-BBA GBP 8,588,000 E 14,669 6/15/18 6 month GBP- 0.7501% (626) LIBOR-BBA GBP 1,236,000 E (13,495) 6/15/26 1.4005% 6 month GBP- (4,878) LIBOR-BBA JPY 511,900,000 (30) 2/19/20 6 month JPY- 1.3975% 275,444 LIBOR-BBA JPY 129,260,000 (19) 11/13/45 6 month JPY- 1.32125% 241,050 LIBOR-BBA JPY 165,552,000 (40) 11/26/35 6 month JPY- 1.09% 176,904 LIBOR-BBA JPY 129,260,000 (19) 1/5/46 1.22015% 6 month JPY- (206,669) LIBOR-BBA JPY 165,552,000 (44) 1/5/36 1.00875% 6 month JPY- (152,091) LIBOR-BBA JPY 841,540,000 E (70) 6/15/21 0.065% 6 month JPY- 1,276 LIBOR-BBA JPY 149,101,000 E (45) 6/15/46 0.6725% 6 month JPY- (24,355) LIBOR-BBA NOK 210,714,000 E (9,056) 6/15/18 6 month NOK- 0.80% 13,888 NIBOR-NIBR NOK 32,425,000 E 15,697 6/15/26 6 month NOK- 1.55% 58,139 NIBOR-NIBR NOK 20,813,000 E (5,724) 6/15/21 1.05% 6 month NOK- (15,871) NIBOR-NIBR NOK 9,343,000 (14) 3/10/26 1.56% 6 month NOK- (16,090) NIBOR-NIBR Master Intermediate Income Trust 57 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) NOK 12,688,000 $(20) 3/17/26 1.60% 6 month NOK- $(27,562) NIBOR-NIBR NOK 50,532,000 E 2,435 6/15/18 6 month NOK- 0.70% (4,117) NIBOR-NIBR NOK 10,496,000 E 12,637 6/15/26 1.5505% 6 month NOK- (1,161) NIBOR-NIBR NZD 5,356,000 E (504) 6/15/26 3.10% 3 month NZD- (27,733) BBR-FRA NZD 9,578,000 E 2,143 6/15/18 3 month NZD- 2.40% 27,771 BBR-FRA NZD 29,659,000 E (23,926) 6/15/21 2.70% 3 month NZD- (178,436) BBR-FRA NZD 7,955,000 E (34,012) 6/15/21 3 month NZD- 2.7003% 7,508 BBR-FRA NZD 9,494,000 E 14,637 6/15/18 2.4001% 3 month NZD- (10,778) BBR-FRA SEK 61,057,000 E 4,326 6/15/21 0.35% 3 month SEK- 6,417 STIBOR-SIDE SEK 37,444,000 E 8,152 6/15/26 3 month SEK- 1.20% 10,749 STIBOR-SIDE SEK 23,207,000 E (1,516) 6/15/21 3 month SEK- 0.3503% (2,268) STIBOR-SIDE SEK 11,317,000 E (1,404) 6/15/26 1.2005% 3 month SEK- (2,256) STIBOR-SIDE Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $386,041 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(3,426) USD-LIBOR) 4.00% 30 year Fannie Mae pools 147,956 — 1/12/40 4.00% (1 month Synthetic MBX Index 829 USD-LIBOR) 4.00% 30 year Fannie Mae pools 365,210 — 1/12/39 6.00% (1 month Synthetic TRS Index (690) USD-LIBOR) 6.00% 30 year Fannie Mae pools 351,891 — 1/12/40 4.00% (1 month Synthetic MBX Index 1,971 USD-LIBOR) 4.00% 30 year Fannie Mae pools 41,224 — 1/12/38 6.50% (1 month Synthetic TRS Index (16) USD-LIBOR) 6.50% 30 year Fannie Mae pools 58Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $185,274 $— 1/12/41 5.00% (1 month Synthetic MBX Index $236 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 878,080 — 1/12/40 4.00% (1 month Synthetic MBX Index 4,918 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,211,237 — 1/12/40 4.50% (1 month Synthetic MBX Index 6,528 USD-LIBOR) 4.50% 30 year Fannie Mae pools 409,691 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,823) USD-LIBOR 6.00% 30 year Fannie Mae pools 532,159 — 1/12/41 5.00% (1 month Synthetic TRS Index (3,695) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 320,532 — 1/12/41 5.00% (1 month Synthetic TRS Index (2,225) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 406,312 — 1/12/41 5.00% (1 month Synthetic TRS Index (2,821) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 617,682 — 1/12/38 6.50% (1 month Synthetic TRS Index (238) USD-LIBOR) 6.50% 30 year Fannie Mae pools 88,603 — 1/12/38 6.50% (1 month Synthetic TRS Index (34) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,506,808 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 13,760 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,253,354 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 10,927 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,512,273 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 21,903 USD-LIBOR 4.00% 30 year Fannie Mae pools 207,349 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 2,057 USD-LIBOR 3.50% 30 year Fannie Mae pools 2,813,191 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (7,835) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,904,523 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,020 USD-LIBOR) 5.00% 30 year Fannie Mae pools 11,131,051 — 1/12/41 5.00% (1 month Synthetic MBX Index 29,823 USD-LIBOR) 5.00% 30 year Fannie Mae pools Master Intermediate Income Trust 59 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $6,676,529 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(23,079) USD-LIBOR 6.50% 30 year Fannie Mae pools EUR 2,881,000 — 9/15/17 (0.4975%) Eurostat Eurozone (24,377) HICP excluding tobacco EUR 1,441,000 — 9/15/17 (0.46%) Eurostat Eurozone (10,950) HICP excluding tobacco EUR 2,049,000 — 9/15/17 (0.435%) Eurostat Eurozone (14,390) HICP excluding tobacco Citibank, N.A. $691,596 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,853 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,482,203 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,971 USD-LIBOR) 5.00% 30 year Fannie Mae pools 138,438 — 1/12/41 5.00% (1 month Synthetic MBX Index 371 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 592,881 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,589 USD-LIBOR) 5.00% 30 year Fannie Mae pools 451,769 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,562) USD-LIBOR 6.50% 30 year Fannie Mae pools 895,446 — 1/12/41 5.00% (1 month Synthetic TRS Index (6,217) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 939,717 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 8,582 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,041,693 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 9,513 USD-LIBOR 5.00% 30 year Fannie Mae pools 931,748 — 1/12/41 5.00% (1 month Synthetic MBX Index (6,469) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 340,187 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,966) USD-LIBOR) 4.00% 30 year Fannie Mae pools 278,091 — 1/12/44 3.50% (1 month Synthetic TRS Index (2,802) USD-LIBOR) 3.50% 30 year Fannie Mae pools 60Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $732,080 $— 1/12/43 3.50% (1 month Synthetic TRS Index $(7,262) USD-LIBOR) 3.50% 30 year Fannie Mae pools 244,875 — 1/12/43 3.50% (1 month Synthetic TRS Index (2,429) USD-LIBOR) 3.50% 30 year Fannie Mae pools 447,771 — 1/12/43 3.50% (1 month Synthetic TRS Index (4,442) USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,467,107 — 1/12/45 4.00% (1 month Synthetic TRS Index (42,140) USD-LIBOR) 4.00% 30 year Fannie Mae pools 896,156 — 1/12/45 4.00% (1 month Synthetic TRS Index (10,892) USD-LIBOR) 4.00% 30 year Fannie Mae pools 883,280 — 1/12/45 3.50% (1 month Synthetic TRS Index (12,071) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,643,962 (9,502) 1/12/41 (4.00%) 1 month Synthetic TRS Index 5,722 USD-LIBOR 4.00% 30 year Fannie Mae pools Deutsche Bank AG 451,769 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,562) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 504,115 — 1/12/39 6.00% (1 month Synthetic TRS Index (953) USD-LIBOR) 6.00% 30 year Fannie Mae pools 203,804 — 1/12/38 6.50% (1 month Synthetic TRS Index (79) USD-LIBOR) 6.50% 30 year Fannie Mae pools 958,289 — 1/12/42 4.00% (1 month Synthetic TRS Index (8,506) USD-LIBOR) 4.00% 30 year Fannie Mae pools 958,289 — 1/12/42 4.00% (1 month Synthetic TRS Index (8,506) USD-LIBOR) 4.00% 30 year Fannie Mae pools 310,422 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,073) USD-LIBOR 6.50% 30 year Fannie Mae pools 116,613 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (403) USD-LIBOR 6.50% 30 year Fannie Mae pools 887,064 — 1/12/41 4.50% (1 month Synthetic TRS Index (8,194) USD-LIBOR) 4.50% 30 year Fannie Mae pools Master Intermediate Income Trust 61 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $27,201 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(51) USD-LIBOR) 6.00% 30 year Fannie Mae pools 231,880 — 1/12/39 6.00% (1 month Synthetic TRS Index (438) USD-LIBOR) 6.00% 30 year Fannie Mae pools 621,681 — 1/12/40 4.00% (1 month Synthetic TRS Index (5,613) USD-LIBOR) 4.00% 30 year Fannie Mae pools 243,752 — 1/12/39 6.00% (1 month Synthetic TRS Index (461) USD-LIBOR) 6.00% 30 year Fannie Mae pools 487,504 — 1/12/39 6.00% (1 month Synthetic TRS Index (922) USD-LIBOR) 6.00% 30 year Fannie Mae pools 15,304 — 1/12/38 6.50% (1 month Synthetic TRS Index (6) USD-LIBOR) 6.50% 30 year Fannie Mae pools 71,377 — 1/12/41 4.00% (1 month Synthetic TRS Index (622) USD-LIBOR) 4.00% 30 year Fannie Mae pools 219,108 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (757) USD-LIBOR 6.50% 30 year Fannie Mae pools 425,228 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,470) USD-LIBOR 6.50% 30 year Fannie Mae pools 262,873 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (909) USD-LIBOR 6.50% 30 year Fannie Mae pools 20,217 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (70) USD-LIBOR 6.50% 30 year Fannie Mae pools 53,873 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (186) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,235,733 — 1/12/42 4.00% (1 month Synthetic TRS Index (19,844) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,947,545 — 1/12/42 4.00% (1 month Synthetic TRS Index (17,286) USD-LIBOR) 4.00% 30 year Fannie Mae pools 458,712 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,999) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,497,322 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 13,674 USD-LIBOR 5.00% 30 year Fannie Mae pools 62Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,986,255 $— 1/12/44 3.50% (1 month Synthetic TRS Index $(20,015) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,569,499 — 1/12/44 3.50% (1 month Synthetic TRS Index (15,815) USD-LIBOR) 3.50% 30 year Fannie Mae pools 726,084 — 1/12/44 3.50% (1 month Synthetic TRS Index (7,316) USD-LIBOR) 3.50% 30 year Fannie Mae pools 889,332 — 1/12/45 4.00% (1 month Synthetic TRS Index (10,809) USD-LIBOR) 4.00% 30 year Fannie Mae pools 912,715 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 9,054 USD-LIBOR 3.50% 30 year Fannie Mae pools EUR 10,371,000 — 8/10/17 (0.63%) Eurostat Eurozone (109,633) HICP excluding tobacco EUR 3,424,000 — 8/11/17 (0.63%) Eurostat Eurozone (36,195) HICP excluding tobacco EUR 2,881,000 — 8/31/17 (0.27%) Eurostat Eurozone (6,720) HICP excluding tobacco EUR 2,881,000 — 9/1/17 (0.37%) Eurostat Eurozone (13,310) HICP excluding tobacco EUR 2,882,000 — 9/10/20 (0.7975%) Eurostat Eurozone (51,599) HICP excluding tobacco EUR 1,717,000 — 1/26/21 (0.75%) Eurostat Eurozone (18,117) HICP excluding tobacco JPMorgan Chase Bank N.A. $2,944,464 — 1/12/41 4.00% (1 month Synthetic TRS Index (25,671) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,683,907 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,681) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,579,394 — 1/12/41 4.00% (1 month Synthetic TRS Index (22,488) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,598,451 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,936) USD-LIBOR) 4.00% 30 year Fannie Mae pools Master Intermediate Income Trust 63 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. cont. $1,497,322 $— 1/12/41 (5.00%) 1 month Synthetic TRS Index $13,674 USD-LIBOR 5.00% 30 year Fannie Mae pools EUR 1,441,000 — 9/4/20 (0.8675%) Eurostat Eurozone (31,614) HICP excluding tobacco EUR 1,441,000 — 9/7/20 (0.85%) Eurostat Eurozone (30,105) HICP excluding tobacco EUR 1,837,000 — 1/27/21 (0.755%) Eurostat Eurozone (19,929) HICP excluding tobacco EUR 1,511,000 — 1/26/21 (0.75%) Eurostat Eurozone (15,944) HICP excluding tobacco Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $4,375 $64,000 5/11/63 300 bp $463 Index CMBX NA BBB– BBB–/P 8,497 141,000 5/11/63 300 bp (120) Index CMBX NA BBB– BBB–/P 17,409 282,000 5/11/63 300 bp 174 Index CMBX NA BBB– BBB–/P 16,587 291,000 5/11/63 300 bp (1,198) Index Credit Suisse International CMBX NA BB Index — (47,638) 2,699,000 5/11/63 (500 bp) 251,215 CMBX NA BB Index — (1,359) 140,000 1/17/47 (500 bp) 20,387 CMBX NA BBB– BBB–/P 7,175 655,000 5/11/63 300 bp (32,856) Index CMBX NA BBB– BBB–/P 21,337 1,474,000 5/11/63 300 bp (68,749) Index CMBX NA BBB– BBB–/P 25,125 1,913,000 5/11/63 300 bp (91,791) Index CMBX NA BBB– BBB–/P 281,937 3,774,000 1/17/47 300 bp (57,786) Index CMBX NA BBB– BBB–/P 141,869 3,986,000 1/17/47 300 bp (216,937) Index CMBX NA BBB– BBB–/P 421,624 12,292,000 1/17/47 300 bp (684,861) Index 64 Master Intermediate Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International CMBX NA BBB– BBB–/P $(906) $131,000 5/11/63 300 bp $(8,912) Index CMBX NA BBB– BBB–/P 627 63,000 1/17/47 300 bp (5,044) Index CMBX NA BBB– BBB–/P 303 85,000 1/17/47 300 bp (7,348) Index CMBX NA BBB– BBB–/P 303 85,000 1/17/47 300 bp (7,348) Index CMBX NA BBB– BBB–/P 2,777 103,000 1/17/47 300 bp (6,494) Index CMBX NA BBB– BBB–/P 761 178,000 1/17/47 300 bp (15,262) Index CMBX NA BBB– BBB–/P 635 178,000 1/17/47 300 bp (15,388) Index CMBX NA BBB– BBB–/P 635 178,000 1/17/47 300 bp (15,388) Index CMBX NA BBB– BBB–/P 1,145 292,000 1/17/47 300 bp (25,139) Index CMBX NA BB Index — (3,293) 385,000 5/11/63 (500 bp) 39,337 CMBX NA BB Index — (2,364) 223,000 5/11/63 (500 bp) 22,327 CMBX NA BB Index — (1,143) 119,000 5/11/63 (500 bp) 12,034 CMBX NA BB Index — 2,532 112,000 5/11/63 (500 bp) 14,934 CMBX NA BB Index — 1,027 61,000 5/11/63 (500 bp) 7,781 CMBX NA BB Index — 523 51,000 5/11/63 (500 bp) 6,170 CMBX NA BB Index — 62 51,000 5/11/63 (500 bp) 5,709 CMBX NA BB Index — (1,448) 140,000 1/17/47 (500 bp) 20,298 CMBX NA BB Index — (146) 73,000 1/17/47 (500 bp) 11,193 CMBX NA BBB– BBB–/P 34 3,000 5/11/63 300 bp (149) Index CMBX NA BBB– BBB–/P (51) 19,000 5/11/63 300 bp (1,212) Index CMBX NA BBB– BBB–/P (193) 48,000 5/11/63 300 bp (3,126) Index CMBX NA BBB– BBB–/P (601) 60,000 5/11/63 300 bp (4,269) Index CMBX NA BBB– BBB–/P (1,283) 77,000 5/11/63 300 bp (5,989) Index CMBX NA BBB– BBB–/P (908) 113,000 5/11/63 300 bp (7,814) Index CMBX NA BBB– BBB–/P (1,287) 118,000 5/11/63 300 bp (8,499) Index CMBX NA BBB– BBB–/P (2,297) 229,000 5/11/63 300 bp (16,292) Index Master Intermediate Income Trust 65 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB– BBB–/P $6,073 $147,000 1/17/47 300 bp $(7,159) Index CMBX NA BBB– BBB–/P 7,025 169,000 1/17/47 300 bp (8,188) Index CMBX NA BBB– BBB–/P 7,940 184,000 1/17/47 300 bp (8,623) Index CMBX NA BBB– BBB–/P 7,407 184,000 1/17/47 300 bp (9,156) Index CMBX NA BBB– BBB–/P 7,407 184,000 1/17/47 300 bp (9,156) Index CMBX NA BBB– BBB–/P 5,988 200,000 1/17/47 300 bp (12,015) Index CMBX NA BBB– BBB–/P 4,300 204,000 1/17/47 300 bp (14,063) Index CMBX NA BBB– BBB–/P 9,514 314,000 1/17/47 300 bp (18,751) Index CMBX NA BBB– BBB–/P 43,693 315,000 1/17/47 300 bp 15,337 Index CMBX NA BBB– BBB–/P 11,316 382,000 1/17/47 300 bp (23,070) Index CMBX NA BBB– BBB–/P 120,382 605,000 1/17/47 300 bp 65,921 Index CMBX NA BBB– BBB–/P 21,189 665,000 1/17/47 300 bp (38,672) Index CMBX NA BBB– BBB–/P 29,631 957,000 1/17/47 300 bp (56,515) Index JPMorgan Securities LLC CMBX NA BBB– — (2,292) 426,000 5/11/63 (300 bp) 23,743 Index CMBX NA BBB– — (10,053) 419,000 5/11/63 (300 bp) 15,555 Index CMBX NA BBB– — (5,411) 210,000 5/11/63 (300 bp) 7,423 Index CMBX NA BBB– — (9,305) 146,000 5/11/63 (300 bp) (382) Index CMBX NA BBB– BBB–/P 11,619 210,000 1/17/47 300 bp (7,285) Index CMBX NA BBB– BBB–/P 9,663 381,000 1/17/47 300 bp (24,634) Index CMBX NA BBB– BBB–/P 22,099 419,000 1/17/47 300 bp (15,618) Index CMBX NA BBB– BBB–/P 11,137 426,000 1/17/47 300 bp (27,210) Index Total 66 Master Intermediate Income Trust *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2016. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $—­ $—­ $10,017 Energy —­ —­ 200 Total common stocks —­ —­ Convertible bonds and notes $—­ $144,021 $—­ Corporate bonds and notes —­ 82,814,774 4 Foreign government and agency bonds and notes —­ 25,858,065 —­ Mortgage-backed securities —­ 119,308,072 7,247,465 Preferred stocks —­ 90,600 —­ Purchased options outstanding —­ 419,100 —­ Purchased swap options outstanding —­ 1,174,439 —­ Senior loans —­ 3,868,246 —­ U.S. government and agency mortgage obligations —­ 138,670,574 —­ Short-term investments 8,537,287 11,977,013 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(2,102,813) $—­ Futures contracts (152,856) —­ —­ Written options outstanding —­ (276,850) —­ Written swap options outstanding —­ (2,311,524) —­ Forward premium swap option contracts —­ (166,808) —­ TBA sale commitments —­ (46,777,502) —­ Interest rate swap contracts —­ (2,349,870) —­ Total return swap contracts —­ (567,181) —­ Credit default contracts —­ (2,250,171) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. Master Intermediate Income Trust 67 The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ transfers transfers Balance Investments as of discounts/ gain/ (deprecia- Cost of Proceeds into out of as of in securities: 9/30/15 premiums (loss) tion) # purchases from sales Level 3 † Level 3 † 3/31/16 Common stocks*: Consumer cyclicals $10,017 $—­ $—­ $—­ $—­ $—­ $—­ $—­ $10,017 Energy 798 —­ —­ (598) —­ —­ —­ —­ 200 Total common stocks $—­ $—­ $—­ $—­ $—­ $—­ Corporate bonds and notes $4 $—­ $—­ $—­ $—­ $—­ $—­ $—­ $4 Mortgage-backed securities $4,913,178 (179,775) —­ (80,670) 3,937,581 —­ —­ (1,342,849) $7,247,465 Totals $—­ $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $81,268 related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 68 Master Intermediate Income Trust Statement of assets and liabilities 3/31/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $414,585,191) $391,582,590 Affiliated issuers (identified cost $8,537,287) (Notes 1 and 5) 8,537,287 Cash 51,714 Foreign currency (cost $8) (Note 1) 7 Dividends, interest and other receivables 3,632,724 Receivable for investments sold 2,013,864 Receivable for sales of delayed delivery securities (Note 1) 29,227,896 Receivable for variation margin (Note 1) 1,621,458 Unrealized appreciation on forward premium swap option contracts (Note 1) 477,844 Unrealized appreciation on forward currency contracts (Note 1) 2,513,274 Unrealized appreciation on OTC swap contracts (Note 1) 767,782 Premium paid on OTC swap contracts (Note 1) 101,480 Total assets LIABILITIES Payable for investments purchased 1,092,133 Payable for purchases of delayed delivery securities (Note 1) 120,987,042 Payable for compensation of Manager (Note 2) 470,543 Payable for custodian fees (Note 2) 43,513 Payable for investor servicing fees (Note 2) 21,167 Payable for Trustee compensation and expenses (Note 2) 155,769 Payable for administrative services (Note 2) 953 Payable for variation margin (Note 1) 1,914,746 Distributions payable to shareholders 1,412,916 Unrealized depreciation on OTC swap contracts (Note 1) 2,329,126 Premium received on OTC swap contracts (Note 1) 1,293,682 Unrealized depreciation on forward currency contracts (Note 1) 4,616,087 Unrealized depreciation on forward premium swap option contracts (Note 1) 644,652 Written options outstanding, at value (premiums $5,100,982) (Notes 1 and 3) 2,588,374 TBA sale commitments, at value (proceeds receivable $46,754,805) (Note 1) 46,777,502 Other accrued expenses 188,215 Total liabilities Net assets (Continued on next page) Master Intermediate Income Trust69 Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $433,636,991 Undistributed net investment income (Note 1) 8,042,930 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (159,802,026) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (25,886,395) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($255,991,500 divided by 54,159,566 shares) $4.73 The accompanying notes are an integral part of these financial statements. 70 Master Intermediate Income Trust Statement of operations Six months ended 3/31/16 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $58) (including interest income of $17,036 from investments in affiliated issuers) (Note 5) $8,131,216 Dividends 8,769 Total investment income EXPENSES Compensation of Manager (Note 2) 993,892 Investor servicing fees (Note 2) 66,998 Custodian fees (Note 2) 55,719 Trustee compensation and expenses (Note 2) 11,223 Administrative services (Note 2) 4,547 Auditing and tax fees 75,567 Other 127,239 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (4,611,499) Net increase from payments by affiliates (Note 2) 648 Net realized loss on swap contracts (Note 1) (6,154,307) Net realized gain on futures contracts (Note 1) 635,700 Net realized loss on foreign currency transactions (Note 1) (42,718) Net realized gain on written options (Notes 1 and 3) 4,438,197 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (2,280,796) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (7,421,767) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Master Intermediate Income Trust 71 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 3/31/16* Year ended 9/30/15 Operations: Net investment income $6,804,800 $13,963,916 Net realized loss on investments and foreign currency transactions (5,733,979) (981,145) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (9,702,563) (31,837,591) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (8,531,642) (17,712,527) Decrease from shares repurchased (Note 4) (4,916,584) (11,928,004) Total decrease in net assets NET ASSETS Beginning of period 278,071,468 326,566,819 End of period (including undistributed net investment income of $8,042,930 and $9,769,772, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 55,281,859 57,773,719 Shares repurchased (Note 4) (1,122,293) (2,491,860) Shares outstanding at end of period 54,159,566 55,281,859 * Unaudited. The accompanying notes are an integral part of these financial statements. 72Master Intermediate Income Trust Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 3/31/16 9/30/15 9/30/14 9/30/13 9/30/12 9/30/11 Net asset value, beginning of period Investment operations: Net investment income a .14 .25 .29 .30 .27 .35 Net realized and unrealized gain (loss) on investments (.29) (.58) .12 .06 .15 (.38) Total from investment operations Less distributions: From net investment income (.16) (.31) (.31) (.31) (.09) (.46) From return of capital — (.25) — Total distributions Increase from shares repurchased — — Net asset value, end of period Market value, end of period Total return at market value (%) b 1.02* RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .50* .96 .99 .94 .96 .94 Ratio of net investment income to average net assets (%) 2.81* 4.58 5.21 5.31 4.94 5.97 Portfolio turnover (%) e 376* d 724 d 389 d 244 e 157 e 171 e * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). d Portfolio turnover includes TBA purchase and sales commitments. e Portfolio turnover excludes TBA purchase and sales commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % September 30, 2013 642% September 30, 2012 472 September 30, 2011 413 The accompanying notes are an integral part of these financial statements. Master Intermediate Income Trust73 Notes to financial statements 3/31/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2015 through March 31, 2016. Putnam Master Intermediate Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The goal of the fund is to seek with equal emphasis high current income and relative stability of net asset value by allocating its investments among the U.S. investment grade sector, high-yield sector, and international sector. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 74 Master Intermediate Income Trust securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Master Intermediate Income Trust 75 Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk, and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning, and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing 76 Master Intermediate Income Trust service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation, and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. Master Intermediate Income Trust77 In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. 78 Master Intermediate Income Trust With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $6,074,137 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $5,829,203 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 31, 2015 , the fund had a capital loss carryover of $134,400,298 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $20,696,615 $27,927,592 $48,624,207 * 11,586,218 N/A 11,586,218 September 30, 2016 28,970,279 N/A 28,970,279 September 30, 2017 45,219,594 N/A 45,219,594 September 30, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $13,661,976 of certain losses recognized during the period from November 1, 2014 to September 31, 2015 to its fiscal year ending September 31, 2016. The aggregate identified cost on a tax basis is $428,953,063, resulting in gross unrealized appreciation and depreciation of $464,852 and $29,298,037, respectively, or net unrealized depreciation of $28,833,186. Master Intermediate Income Trust 79 Distributions to shareholders Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.750% of the first $500 million of average 0.480% of the next $5 billion of average net net assets, assets, 0.650% of the next $500 million of average 0.470% of the next $5 billion of average net net assets, assets, 0.600% of the next $500 million of average 0.460% of the next $5 billion of average net net assets, assets, 0.550% of the next $5 billion of average net 0.450% of the next $5 billion of average net assets, assets, 0.525% of the next $5 billion of average net 0.440% of the next $5 billion of average net assets, assets, 0.505% of the next $5 billion of average net 0.430% of the next $8.5 billion of average assets, net assets and 0.490% of the next $5 billion of average net 0.420% of any excess thereafter. assets, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management will pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $648 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average daily net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $190, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 80Master Intermediate Income Trust The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,303,448,522 $1,336,690,589 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $888,145,450 $4,618,285 $120,000,000 $803,125 Options opened 1,221,687,600 7,778,842 430,000,000 1,949,219 Options exercised (140,996,100) (1,563,510) — — Options expired (789,111,750) (2,362,386) — — Options closed (625,254,000) (4,345,249) (330,000,000) (1,777,344) Written options outstanding at the end of the reporting period $554,471,200 $4,125,982 $220,000,000 $975,000 Note 4: Shares repurchased In September 2015, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2016 (based on shares outstanding as of October 7, 2015). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2015 (based on shares outstanding as of October 7, 2014). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 1,122,293 common shares for an aggregate purchase price of $4,916,584, which reflects a weighted-average discount from net asset value per share of 9.25%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. Master Intermediate Income Trust 81 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $— $1,017,662 $1,017,662 $19 $— Putnam Short Term Investment Fund* 1,182,949 54,363,074 47,008,736 17,017 8,537,287 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $69,900,000 Purchased swap option contracts (contract amount) $518,100,000 Written TBA commitment option contracts (contract amount) (Note 3) $141,400,000 Written swap option contracts (contract amount) (Note 3) $549,100,000 Futures contracts (number of contracts) 200 Forward currency contracts (contract amount) $226,900,000 OTC interest rate swap contracts (notional) $678,800,000 Centrally cleared interest rate swap contracts (notional) $2,539,600,000 OTC total return swap contracts (notional) $126,500,000 OTC credit default contracts (notional) $39,500,000 82 Master Intermediate Income Trust The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Credit contracts appreciation $538,032 depreciation $2,788,203 Foreign exchange contracts Receivables 2,513,274 Payables 4,616,087 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 5,101,399* depreciation 9,332,949* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $23,058 $23,058 Foreign exchange contracts — — (17,147) — (17,147) Interest rate contracts (950,868) 635,700 — (6,177,365) (6,492,533) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(460,024) $(460,024) Foreign exchange contracts — — (2,285,966) — (2,285,966) Interest rate contracts (8,100) (59,629) — 2,407,241 2,339,512 Total Master Intermediate Income Trust 83 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $— $— $— $— $33,940 $— $29,866 $— $— $— $— $— $— $63,806 Centrally cleared interest rate swap contracts § — — 1,573,036 — 1,573,036 OTC Total return swap contracts* # — 95,972 — 6,195 22,728 — 13,674 — 173,477 OTC Credit default contracts* # — 144,033 — — 73,400 — 538,032 Futures contracts § — 48,422 — 48,422 Forward currency contracts # 138,713 210,354 — 255,043 603,120 541 470,839 — — 229,588 37,314 145,799 43,529 2,513,274 Forward premium swap option contracts # — 477,844 — 477,844 Purchased swap options** # — 450,475 — 37 266,175 — 346,703 — 1,174,439 Purchased options** # — 419,100 — 419,100 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 1,914,746 — 1,914,746 OTC Total return swap contracts* # — 95,599 — — 369,877 — 174,368 — 740,658 OTC Credit default contracts* # 47,549 — — — 559,342 — — 129,265 — 2,788,203 Forward currency contracts # 488,712 399,954 — 428,581 585,189 197,471 811,963 — — 458,989 328,664 89,664 208,053 4,616,087 Forward premium swap option contracts # — 644,652 — 644,652 Written swap options # — 582,712 — 74 119 — 1,559,536 — 2,311,524 Written options # — 276,850 — 276,850 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(362,954) $(321,464) $— $(167,380) $(444,531) $(138,974) $(1,441,797) $(55,865) $— $(160,000) $(231,970) $— $— Net amount $(34,594) $— $(341,710) $— $— $(57,956) $(267,546) $— $48,422 $(69,401) $(59,380) $56,135 $(164,524) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 84 Master Intermediate Income Trust Master Intermediate Income Trust 85 Shareholder meeting results (Unaudited) April 29, 2016 annual meeting At the meeting, a proposal to fix the number of Trustees at 13 was approved as follows: Votes for Votes against Abstentions 44,240,040 4,169,616 729,374 At the meeting, each of the nominees for Trustee was elected as follows: Votes for Votes withheld Liaquat Ahamed 44,600,388 4,538,649 Ravi Akhoury 44,520,083 4,618,954 Barbara M. Baumann 44,687,320 4,451,717 Jameson A. Baxter 47,663,563 1,475,474 Robert J. Darretta 44,574,768 4,564,269 Katinka Domotorffy 44,616,168 4,522,869 John A. Hill 47,662,099 1,476,938 Paul L. Joskow 47,635,152 1,503,885 Kenneth R. Leibler 44,615,612 4,523,426 Robert E. Patterson 47,645,015 1,494,022 George Putnam, III 47,670,572 1,468,466 Robert L. Reynolds 44,639,634 4,499,403 W. Thomas Stephens 44,577,180 4,561,857 A proposal to convert the fund to an open-end investment company was not approved, as follows: Votes for Votes against Abstentions 4,987,146 26,424,766 947,972 All tabulations are rounded to the nearest whole number. 86 Master Intermediate Income Trust Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds†: Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. Master Intermediate Income Trust 87 Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 88Master Intermediate Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Master Intermediate Income Trust 89 Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. 90 Master Intermediate Income Trust This page left blank intentionally. Master Intermediate Income Trust 91 This page left blank intentionally. 92 Master Intermediate Income Trust Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) During the period, Kevin Murphy was removed as a Portfolio Manager for the fund. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number	Number (or of Shares	Approximate Purchased	Dollar Value) as Part	of Shares of Publicly	that May Yet Be Total Number	Average	Announced	Purchased of Shares	Price Paid	Plans or	under the Plans Period	Purchased	per Share	Programs*	or Programs** October 1 — October 7, 2015	— — — 3,285,512 October 8 — October 31, 2015	108,334	$4.65	108,334	5,419,852 November 1 — November 30, 2015	217,449	$4.63	217,449	5,202,403 December 1 — December 31, 2015	150,598	$4.47	150,598	5,051,805 January 1 — January 31, 2016	218,256	$4.35	218,256	4,833,549 February 1 — February 28, 2016	427,656	$4.17	427,656	4,405,893 March 1 — March 31, 2016	— — — 4,405,893 * In October 2005, the Board of Trustees of the Putnam Funds initiated the closed-end fund share repurchase program, which, as subsequently amended, authorized the fund to repurchase of up to 10% of its fund's outstanding common shares over the two-years ending October 5, 2007. The Trustees have subsequently renewed the program on an annual basis. The program renewed by the Board in September 2014, which was in effect between October 8, 2014 and October 7, 2015, allowed the fund to repurchase up to 5,777,372 of its shares. The program renewed by the Board in September 2015, which is in effect between October 8, 2015 and October 7, 2016, allows the fund to repurchase up to 5,528,186 of its shares. **
